Mr President, on a point of order, I want to report to Parliament that at the September part-session this Parliament passed a report on the Lloyd's petitions, setting a deadline of 15 November for the Commission to provide information to Parliament about its regulation of Lloyd's of London between 1978 and 2001. I have to report that by 15 November no such communication had been received from the Commission. As rapporteur, I still am not aware of anything having been received by Parliament, although I am assured by Mr Bolkestein's services that his letter is in the post. I hope that will be received in due course, but the deadline was not respected.
I shall raise this matter in writing, but I just wanted to put it on record.
Mr President, it is now 14 years since the United Nations General Assembly adopted the Convention on the Rights of the Child, on 20 November 1989. Unfortunately, our economies still operate in a way that fails to take account of children’s needs. Child labour still takes place, in Portugal too, where it is estimated that over 4% of children work in various sectors, due to the precarious economic situation of many families. We welcome the important initiatives condemning such practices and protecting children’s rights, specifically the global fight against child labour. I would therefore urge everyone, Mr President, ladies and gentlemen, to demonstrate greater commitment to ensuring that a child’s smile signifies hope for a fairer world, in which child labour does not exist.
We take note of your remarks, Mrs Figueiredo.
The next item is the joint debate on three Community action programmes:
- the report (A5-0384/2003) by Mr Sacrédeus, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a Council decision establishing a Community action programme for bodies promoting reciprocal understanding of relations between the European Union and certain non-industrialised regions in the world (COM(2003) 280 C5-0350/2003 2003/0110(CNS))
- the report (A5-0368/2003) by Mrs Rühle, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council decision establishing a Community action programme to promote active European citizenship (civic participation) (COM(2003) 276 C5-0321/2003 2003/0116(CNS)) and
- the report (A5-0396/2003) by Mr Kratsa-Tsagaropoulou, on behalf of the Committee on Women's Rights and Equal Opportunities, on the proposal for a decision of the European Parliament and of the Council establishing a Community action programme to promote organisations active at European level in the field of equality between men and women (COM(2003) 279 C5-0261/2003 2003/0109(COD)).
. Mr President, since this is a joint debate, the bad news is that I shall have to speak at some length, but the good news is I will be as quick as I possibly can whilst not avoiding responding to the detailed issues that have been raised by honourable Members in their activities, which I know reflect the hard and intensive work they have been doing.
As this House knows, the three European institutions worked together to secure a new Financial Regulation in 2002 that will come into effect on 1 January 2003. The regulation provides inter alia a clear framework for subsidies through which we support a large number of European organisations in the dialogue with European citizens, and it also stipulates that each financial decision should have a legal basis to ensure its justification.
That requirement is particularly relevant for those subsidies which have been financed from lines whose position in the budgetary structure the so-called A-part of the budget meant that they could be assimilated into administrative expenditure and consequently be incurred without a clear legal basis. The modification of the budgetary structure introduced in the new Financial Regulation has brought to an end this assimilation of administrative expenditure, meaning that a legal basis for the subsidies in question is now required.
It is this new obligation which led the Commission in May 2003 to present seven proposals for new legal bases. These were accompanied by a communication from Mrs Schreyer, which underlined the common context and presented identical solutions for common problems.
The Commission welcomes this report by Mr Sacrédeus and appreciates the priority which the drafters and Parliament have given to dealing with the Commission’s proposal. With Parliament’s opinion it should now be possible to have the decision in force in 2004 and following a call for proposals, to go ahead with the selection of beneficiaries for operating grants for next year. The goal agreed between Parliament and Council during the conciliation of 16 July was the entry into force, by 2004, of the legal bases for grants which did not have that coverage.
The legal base presented today, together with the six other proposals covering grants, is important because it is a direct consequence of the innovations concerning grants in the new Financial Regulation and is firmly anchored in the basic principles of transparency and equal treatment for potential beneficiaries. Most of the amendments proposed in Parliament's resolution are acceptable to the Commission and in keeping with the spirit of the Commission’s proposal. However, the Commission thinks it appropriate to limit the amount of the grant to 70% of the eligible costs and not 80%. Similarly, the Commission is of the view that a digressivity rate of 10% per year is preferable to 2.5%. Our view is that both of these requirements are safeguards which will go some way to ensuring sustainability and encouraging beneficiaries to be active in seeking alternative and complementary revenue streams.
One point which should be mentioned is the need to ensure coherence between the proposed Council decision and the budget. In the Preliminary Draft Budget the Commission proposed one budget line to regroup amounts which, in the 2003 budget, are distributed over four lines in Chapter A 30.
The future legal base for this single line, as required by the new Financial Regulation, is the proposed decision which is before the House today. This decision provides for the selection of beneficiaries following a call for proposals in accordance with the principles of transparency and equal treatment. At first reading, Parliament replaced the single line with five lines. The title of each line is the name of an Institute. There is a clear incompatibility between the future legal base and the division of the budget line in this manner. The Commission hopes that the adopted budget will correspond to the PDB proposal, so permitting us to execute the proposal and appropriations in full compliance with European Law as defined by the new Financial Regulation adopted by this House and the Council.
I now turn to the report by Mrs Rühle on the proposal for an action programme to promote civic participation. I am grateful to Mrs Rühle for having acknowledged the urgency of this matter and for having ensured speedy adoption by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. This has been immensely helpful.
The Commission's proposal before the House seeks to ensure harmonious transition from the old system to the new arrangements and continuity in the activities being supported. We have endeavoured to produce a text which, to a large extent, extends the 2003 implementation procedures while incorporating the requirements of the new Financial Regulation in terms of sound financial management of public funds.
This proposal for a legal basis should therefore be considered a technical adjustment. There is, nevertheless, a great and understandable temptation to grasp the opportunity to add innovations and suggest improvements. Parliament, as ever, is immensely helpful with this creativity. This may, however, be risky particularly if such additions compromise the subsequent adoption of the proposal by the Council. The Commission's proposal has therefore been formulated in what we consider to be a measured way, with the essential objective of continuing what has already been accomplished and by providing a legal structure which is consistent with the new Financial Regulation.
I would consequently invite honourable Members not to distance themselves too much from the Commission's proposals and to do their utmost to ensure that this legal basis is adopted as quickly as possible.
Furthermore, in the case of the legal basis for active civic participation, the margin for manoeuvre is even more limited because unanimity is required in Council.
All avenues for compromise must be explored if we are to succeed in completing this procedure as speedily as possible. In fact, as from 1 January 2004, in the absence of this legal basis, it would quite simply not be possible for us to provide financial support to all the organisations which participate actively in the promotion of European citizenship. We would greatly regret that, and doubtless Parliament would too.
I shall now outline the position of the Commission on the amendments contained in Mrs Rühle's report. The Commission can accept in full Amendments 1, 4, 7, 9, 11, 12, 15, 16, 13 and 31, which provide useful clarifications to the text. While recalling the need to apply the new Financial Regulation, the Commission sees no objection to Amendment 45 on the simplification of administrative procedures.
It goes without saying that the Commission will impose an obligation on those who have received a European subsidy to provide adequate publicity. While entirely agreeing with Parliament on this point, as outlined in Amendment 48, we feel that it would be more appropriate to list this obligation in the conventions to be signed with the beneficiaries. The same holds true for Amendment 49 on the dissemination and availability of results. The Commission agrees with Amendment 47, which underlines the need for regular exchanges of views with the beneficiaries.
The Commission can partly accept Amendment 25. Since the amendment does not alter the substance of the Commission proposal, we can accept the proposal to specify that the budgetary appropriations scheduled after 2006 are subject to an agreement of the budgetary authority on the financial perspective beyond 2006. However, the Commission is willing to accept the same duration for all seven proposals in the package until 2006 if that helps to find a compromise for all the proposals with a view to having them adopted in time for implementing the budget in 2004.
As this proposal has to be seen in conjunction with the other proposals in the package, the amendments on 'earmarking' and the possibility of an executive agency also have to be settled in the broader context.
The Commission cannot accept, in the same amendment, a reference to the total amount allocated to the programme since this is not consistent with the legislative procedures provided for in the consultation procedure.
The Commission can also partially accept Amendment 28. We have no objections to sending reports on implementation of the programme, but we cannot accept transferring the content of the Annex to Article 8a, which would not be in line with the usual format of legal texts. The same applies to Amendments 20, 21, 22, 29 and 30, which the Commission rejects.
The Commission understands the view of Parliament on the matter of focusing on potential enlargement of the scope and objectives of this proposal. However, it is our intention to guarantee the continuity of the activities already supported by the Commission in the past, so we have to refuse Amendments 14, 40, 41, 42 and 43, with a view to reaching a unanimous position on our proposal in the Council.
Amendments 6 and 33, concerning the European Movement, are rejected as well as Amendments 32, 34, 35, 36 and 37, which add new organisations to the list of beneficiaries. With a view to ensuring the continuity of funding currently allocated, the Commission does not consider it appropriate to open a discussion on the list of organisations contained in Part 1.
In accordance with the Financial Regulation, we intend to launch a call for proposals which will be open to all organisations active in this area. However, to facilitate the transition from the system of 'earmarking' to the system of calls for proposals, and taking into account the time left before the programme enters into force, we consider it more appropriate to apply the model of earmarking for 2004, and to publish an open call for proposals as from 2005.
This would be a reasonable compromise since it would be technically impossible, under the procedures laid down in the Financial Regulation, to launch a call for proposals after the adoption of this legal base which would still allow for financing as from the beginning of 2004. As a consequence, the Commission can, in principal, accept the application of a system of 'earmarking'. We consider, however, that this approach should be restricted to 2004 and the operating rules should be laid down in the Annex rather than in the text of the programme.
Therefore, for technical reasons, the Commission cannot accept that part of Amendment 23 relating to Group 1.
The part of the amendment relating to Group 2 and aiming at the incorporation of organisations having a different perspective of the policies of the Union is considered quite superfluous, and therefore cannot be accepted. The last part of the amendment is not in line with the usual format of legal texts and is also rejected.
On the possible involvement of an executive agency for the management of part of the programme, particularly in relation to management of the large number of projects in the town-twinning part of the programme, the Commission emphasises that such an approach conforms to Article 55 of the Financial Regulation applicable to the general budget of the European Communities.
In fact, the Commission envisages the setting-up of such an executive agency in the area of education and culture. Subject to the conclusions of a cost-benefit study currently under preparation by an external consultant, the Commission could propose that such an agency should be partly involved in the management of this programme. Before reaching a final decision, the Commission will submit this proposal to the Executive Agency Committee of the Council. The Commission is therefore not in a position at this juncture to accept Amendment 46.
The Commission rejects Amendments 2, 8, 10, 17, 19, 24 and 50, which are considered superfluous because the issues are already sufficiently detailed in the existing text or covered by other texts. The reference to full employment in Amendment 3 is rejected because it is deemed to be over-ambitious. Amendment 5 which refers to the draft Constitution is premature since it may still be modified.
We consider that the proposal to carry out regular evaluations of the organisations listed in part 1 referred to in Amendment 38 would be far too cumbersome to enact since these organisations are listed as recipients for the whole duration of the programme. A modification of the list would therefore require a new Council decision.
Amendment 39 is unacceptable because it goes against the very essence of the action programme which aims to foster European networks. Amendment 40 concerning the media is also rejected because it may jeopardise applications from grass-roots organisations
The Commission rejects Amendment 44 which represents unacceptable interference with the Commission's implementation powers. The information of national parliaments, as suggested in Amendment 27, is not appropriate and the Commission considers that any evaluation of the programme should be based on a two-year reference period and therefore rejects Amendment 26.
Amendment 51, which was tabled after the adoption of Mrs Rühle’s report in committee, is unacceptable to the Commission since it cannot guarantee the implementation of programmes before the legal basis is adopted.
In conclusion, on this particular response, of the 51 amendments tabled by Parliament, the Commission accepts 14 in full, partially accepts 2 and rejects 35.
I invite the House to do everything possible to ensure that the support provided by the European Union to the creation of a European citizenship is not derailed. If the system is to be put back on track at the beginning of 2004, an agreement at this stage in the procedure will be decisive as I know honourable Members fully understand.
I am grateful for the attention of the House. I have one short set of further points to make before I conclude. This relates to the decision of Parliament and Council establishing a Community programme to promote organisations active at EU level in the field of equality between women and men.
First of all I would like to congratulate the rapporteur, Mrs Kratsa-Tsagaropoulou, and the Committee on Women's Rights and Equal Opportunities for their work and achievements on this dossier, which have been considerable in all respects.
I am pleased that progress has already been made in Council and in Parliament on this basic act which is designed to provide a legal base for continuing funding support for organisations active at EU level in promoting gender equality.
I welcome most of the 20 amendments in Mrs Kratsa-Tsagaropoulou's report adopted on 3 November 2003 by the Committee on Women's Rights, because they add precision and clarity to this basic act. However, the Commission is not in favour of some amendments relating to aspects of the duration of the programme and its evaluation.
The Commission proposed a duration of two years 2004 and 2005 because it will include this topic in the overall reflections on the future of the equality strategy after 2005. The Commission cannot, therefore, agree with the extension of the duration of the programme until 2008 as proposed in Amendment 8. As a consequence, the Commission does not accept Amendments 6 and 7 on degressivity, Amendment 9 on increase in the financial framework, or Amendment 10 on budgetary authority agreement post-2006.
As far as the evaluation of the programme by the Commission is concerned, the Financial Regulation provides the solid framework that is necessary. Amendment 11, which suggests that this evaluation should be based on an external report, is therefore unnecessary and seems disproportionate to the small amounts involved in this programme and its duration.
The Commission cannot accept Amendment 19 because it considers it better to keep the themes general rather than specific.
Finally, the Commission cannot accept Amendment 20 because it would impinge on the Commission's role in executing the programme.
The adoption of this basic act in a short timeframe is very important in order not to disrupt the Community's financial support for those organisations, and notably the European Women's Lobby.
To sum up, the Commission can accept Amendments 1, 2, 3, 4, 5, 12, 13, 14, 15, 16, 17 and 18 and it rejects Amendments 6, 7, 8, 9, 10, 11, 19 and 20 for the reasons I have given.
I am grateful to the House for the patience extended to me in making a rather long contribution.
Mr President, Commissioner Kinnock, President-in-Office of the Council, ladies and gentlemen, life and the world do not stop at the European Union’s external borders.
That is why dialogue between civilisations and cultures must be strengthened. Following the entry into force of the new Financial Regulation, a basic act or new legal basis is required for actions covered by subsidies from former chapter A-30 of the budget and by subsidies provided under certain B lines. In this context, the Commission has therefore presented a total of seven proposals establishing new action programmes.
A dialogue between cultures and civilisations is, now more than ever, of crucial importance when it comes to guaranteeing peace and stability in the world. That is the special contribution and addition that I, in my capacity as rapporteur, wanted to make to the report on establishing a Community action programme for bodies promoting reciprocal understanding of relations between the European Union and certain non-industrialised regions in the world, a report adopted unanimously by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on 4 November 2003.
The centre, institute or network specialising in the analysis of relations between the European Union and certain regions helps promote dialogue between cultures and civilisations. It is a dialogue that is fundamental and absolutely crucial on this earth and in this world that it is our common responsibility to manage and care for. Dialogue between cultures and civilisations must promote the generally applicable and universal value of human freedoms and rights and the defence of human dignity. The view of human beings upon which the European Union is ultimately based means that every person is of equal, unique and inviolable value. This common basis of values we possess and this shared view of human beings must also operate as a guarantee of respect for different cultures and civilisations.
The general objective of this programme shall be to support the activities of these bodies. According to the Commission’s proposal, the activities should consist of those in keeping with the annual work programme of a centre, institute or network. The activities supported must contribute to increasing understanding and dialogue between the European Union, the regions covered by the ALA, MEDA, TACIS and CARDS Regulations and the candidate countries. Here too, we in the European Parliament wish to add words to the effect that the activities must also – and I emphasise this – contribute to reinforcing social, cultural and human partnership and meeting places.
We also wish to extend the duration of the programme to 31 December 2008. Publication of the Commission’s evaluation report is accordingly to be moved forward to 31 December 2007, and the appropriations after the year 2006 are subject to an agreement of the budgetary authority on the financial perspective beyond 2006.
To achieve the objective of strengthening reciprocal knowledge and understanding, the bodies entitled to subsidies must be deeply acquainted with the cultural, historical, socio-economic and religious characteristics of the regions concerned. That is something I wanted to emphasise in the report.
These activities should contribute both to political cooperation and to developing genuine partnership between people. The EU is now already providing financial and technical aid to other parts of the world. In the Council of Ministers, the governments of the Member States said that they attach great importance to these activities and expressed their desire to increase reciprocal knowledge on the part of the EU and partners receiving assistance, as well as to find a legal basis within the EU for doing this.
The dialogue and the aid must be supported by bodies and organisations specialising in relations between the EU and the regions concerned. Examples of the activities of such bodies are studies and analyses of EU policy, together with seminars, round-table discussions and publications. Now already, there is a spectrum of bodies and associations engaging in regional cooperation and dialogue. It is therefore becoming more and more important to ensure that these activities are coordinated so as to prevent duplication of effort.
Life and the world do not end at the external borders of the Member States or the European Union. That is why dialogue between civilisations and cultures must be strengthened.
– Mr President, Commissioner, ladies and gentlemen, I am grateful for the good cooperation over the recent weeks; I would particularly like to thank the secretariat of our Committee on Citizens' Freedoms and Rights, Justice and Home Affairs for their support, without which my report could not have been processed on time. As the Commissioner has already mentioned, we are working to a very tight timetable, as the continued funding of many European institutions, and the support for non-governmental organisations, associations, trade unions and educational institutions in the next financial year cannot be secured without passing a legal act.
Following the introduction of activity-based budgeting in accordance with the new Financial Regulation, these institutions need a legal basis. Although these institutions’ payments were previously covered by the A 30 line, these can, in future, no longer be made from the administrative part of the Commission’s budget. A legal basis is needed to ensure that the payments can be made. Such is the purely technical background to my report, and I do of course fully agree with the Commission that adaptation is an important primary concern. I am obliged to the Commissioner for his wide-ranging appreciation of my report, but I nevertheless want to contradict him on one point. We take the view that technical adaptation would not go far enough. The European Union has great challenges ahead of it, the first being the enlargement on 1 May 2004, and the poor turnout in the accession countries’ referendums has reinforced my view that more initiatives are needed if we are to press on with European integration.
The second challenge is the debate on the new constitution and the Charter of Fundamental Rights, which also presents us with new challenges, and, last but not least, there is the harmonisation of the European legal area, in relation to which I will just mention the debate about the European Arrest Warrant. My aim has therefore been to help reduce the democratic deficit and develop a coherent picture of the concept of European citizenship and civic participation, and this has also been the overall motif of the report.
So I particularly regret the fact that the Commission has not mentioned, and will not endorse, my Amendment 35, since I believe it to be very necessary that we should start to cooperate better with the Council of Europe’s Venice Commission, which brings structure to constitutional case law. There is an urgent need for the database to be expanded in order to give us better access to case law in European constitutional law. I also think it very important to support the ‘Agora’ website, thereby developing a virtual forum in which legislators at national and European level can consult each other. The same is true of the network for the training and further education of judges and public prosecutors. If we are to talk in terms of a European arrest warrant, then judges and public prosecutors urgently need more knowledge of European lawmaking. Right across Europe, we need better interaction between judges and public prosecutors.
Although the Commission’s report is the ambitious essay that I would expect it to be, I also note deficiencies in the way it is set out. These led us to pay close attention to the simplification of procedures, to the reduction of red tape, and to customer-friendly access to European support grants. One proposal, therefore, envisages access as a two-stage procedure, which would mean that the purely formal aspects would be scrutinised first, followed at the second stage by examination of the content. That would simplify the examination overall and make for speedier decisions for the non-governmental organisations in question.
We also want more transparency in the way Europe provides support. If a non-governmental organisation is in receipt of grants from Europe, it should also make that clear. Public access to the results of the work must also be ensured. For my final point, I would now like to turn to the question of earmarking, which has been a cause of great controversy in this House. In the first draft of my report I argued in favour of doing away with earmarking, but was obliged to take note of the fact that Parliament took a different view. I have come to share the view of many Members that we have to have a serious dialogue with the Commission, and that this will happen after 2004. Although I welcome the offer to continue earmarking after 2004, how, then – to take one example – is the call for proposals in relation to the Info-Points and in other areas to be implemented in 2005?
We can see a lot of question marks hanging over this, and I would like to have a dialogue with the Commission about it. This has led me to refrain from withdrawing the amendment, which I would prefer us to vote on today. I also think there has to be some fundamental rethinking of the issue of the executive agency and its objectives.
. Mr President, Commissioner, ladies and gentlemen, I should like to start by expressing both our satisfaction with the Commission proposal establishing the programme in question and our vindication, if I may say so, because efforts to provide the facility for funding for a variety of European women's organisations through the budget started with our political group. Thus, for us, the objective of the present programme must be the facility for the European Women's Lobby to continue its work and, at the same time, the facility for other women's organisations to function and develop integrated activities within the general framework of equality between men and women.
That is why we are calling in our amendments for funding to be directed not at special actions which cannot guarantee the permanence or standard of the programmes or the viability of organisations, but at funding operations, as is the case with the European Women's Lobby. Besides, we should not forget that special, specific actions, as proposed in the Commission draft, can be funded under other programmes or within the framework of Community policies with the annual priorities – equal pay, reconciling work and family life, participation in decision-making, changing stereotypes – every year there is this facility for women's organisations.
As far as the period of application of the programme is concerned, I share your opinion, Commissioner, that it should apply until 2006, precisely because we cannot forecast requirements as of now, especially once the new countries join. Besides, it is a pilot programme and we need to see how it progresses. We can continue to extend it after the evaluation.
As regards the application of the gradual 2.5% reduction after three years in application of the programme, I really cannot understand the logic of the rapporteurs who proposed this amendment. The European Commission expressly exempts all women's organisations in this programme from any such gradual reduction on the basis of the provisions of the Financial Regulation. Why should we apply it, especially to women's organisations other than the European Women's Lobby? Especially at a time when the European Women's Lobby has other priorities within the framework of funding. It is discriminatory treatment of the organisations which does not even stand up on the basis of the Regulation.
We also consider the proposal adopted by the Committee on Women's Rights and Equal Opportunities to differentiate the percentage of funding for women's organisations to be discriminatory treatment. We cannot ask for 90% cofinancing for one organisation, such as the Lobby, which has preferential treatment, as I have said, such as funding for operations without submitting invitations for expressions of interest, and to ask for 80% from other organisations which do not have permanent funding and are selected following invitations for expressions of interest.
As regards our amendments to do with transferring the European Women's Lobby from the articles to the Annex, this is for technical reasons at the Council's suggestion, precisely because we believe that we need to try to achieve a uniform format for all Community programmes which fund action by non-governmental organisations. And the precise aim of our amendments is to bring us closer to a final agreement.
We are trying, Commissioner, with our amendments, to keep to Community standards, precisely in order to speed up the immediate application of the programme, a programme which, however, does not limit the action of women's organisations to specific areas or specific groups or direct it to specific philosophies.
Mr President, Commissioner, ladies and gentlemen, society is developing. Standards are changing, women's aspirations are constantly becoming richer and broader. It is up to us to show that we are able to administer this variety and give our society and, more importantly, the job of women, the opportunity to express its pluralism.
. Mr President, Commissioner, today we are going to vote on three more reports from the package of seven. They are all aimed at providing a legal basis for the various subsidies in the former lines known as A-30, and on Monday 24 November we will hold a conciliation meeting with the Council, in which we will try to reach a consensus which allows us to approve all of these proposals before the end of this year, so that they may be executed in 2004. In fact, the most serious problem we are facing now is ensuring that the appropriations intended for these subsidies can be executed during next year.
I would therefore address the European Commission, which, in its communication to the Council and European Parliament, when commenting on the proposals, spoke of transitional measures in the event that the basic instruments are not approved before the end of this year.
It appears that the transitional measure in question consists of extending the time limit for approval until the end of January 2004, which in truth does not solve the problem, because both Commissioner Schreyer and Commissioner Reding have said very explicitly that, if the legal bases have not been approved before the end of January, the appropriations will not be able to be executed.
I would therefore like to remind the Commission of its own words and I quote: ‘In the event that this objective is not achieved, the Commission will propose, in due time, exceptional transitional measures which will allow subsidies to be allocated in 2004 while awaiting the adoption of the basic instruments’.
It is clear that extending the time limit until the end of January 2004 is not a transitional measure, since it does not allow execution if these basic instruments have not been approved. Parliament has made an effort to work very quickly in order to make it in time, but we do not know what is going to happen in the conciliation procedure and, if it fails, the commission is obliged to stand by its word and seek a solution – and I would repeat its own words – in order to ‘allocate subsidies in 2004 while awaiting the adoption of the basic instruments’.
With regard to the conciliation of 24 November, the fundamental issues to be negotiated are going to be, firstly, the financial contribution for each programme, their duration and the application of degressivity – which has already been mentioned – but, above all, it is the issue of the application of the pre-allocation in what we call ear-marking which will undoubtedly be the main stumbling block, Commissioner. I will therefore expand further on this point.
The pre-allocation relates to the proposal on culture and citizenship, and Parliament wishes to maintain its right to this prerogative, and this is something it is going to defend before the Council. I would like to say once again that I have never been in favour of pre-allocation, but, like Mrs Rühle, I must recognise that, recently and above all thanks to the Commission's attitude, I am beginning to change my opinion, because, when I see the Commission's unwillingness to find a solution for the executability of the subsidies in 2004, when I see the Commission's attitude to the executability of pilot projects and preparatory actions adopted by Parliament at first reading, I begin to ask myself many questions, Commissioner, and if the Commission simply places obstacles in the way of all of this Parliament's initiatives in the budget, it has no choice but to fight harder to defend its prerogatives. And the Commission should not tell me that its proposals already provide for pre-allocation; the Commission is completely convinced and knows that, in any event, we were going to have the stumbling block with the Council.
Mr Kinnock, I am very sorry that the Commission is taking no notice of my appeals, but I have been surprised and irritated to see that the Commission published in the Official Journal of the European Union of 18 November, that is to say, the day before yesterday, the invitation for proposals for 2004 for organisations which promote mutual understanding in relations between the European Union and certain non-industrialised regions of the world, in other words the Sacrédeus report, which we are going to vote on today from 12 noon.
It seems to be very serious that the Commission has allowed this invitation to be published before Parliament has approved its position and, naturally, before the Council has adopted its decision. In other words, there is currently no legal basis for this invitation. It may be the case that by doing so the Commission wanted to speed up the procedures in order to facilitate the execution for 2004 but I sincerely believe that it has exceeded its powers.
In any event, with all the problems we still have to resolve on Monday 24, I hope, Mr President, that Parliament and the Council can negotiate all of this successfully.
. Mr President, Commissioner, as draftsman of the opinion for this report, I must acknowledge that I agree on many of the aspects highlighted by the main rapporteur, Mrs Rühle.
Article 49(2) of the new financial regulation, approved last year, lays down that, except in relation to institutional prerogatives, pilot projects, preparatory actions and operational appropriations for each institution, all other operational expenses will require a basic instrument for their execution. As has already been pointed out, this means proposing legal bases for these subsidies which are currently in part A, as in the case of the report we are dealing with.
Nobody here will be surprised if I say that the work of preparing this report has been particularly delicate, since the economic interests of many bodies working to promote active European citizenship are at stake.
This proposal includes ten budget lines which I am not going to repeat and whose objective is to stimulate the bodies defined in the different budgetary lines so that they may contribute to the promotion of active and participatory citizenship. This is the common objective of these subsidies, that is, to enhance the role of these organisations and to promote actions which in turn strengthen the European message.
The most controversial aspect is undoubtedly the earmarking which some Member States are opposed to, as has been pointed out. But we represent the interests of the citizens and this report, together with another establishing a Community action programme for the promotion of bodies active at European level in the fields of culture, youth, education and training, are of key importance in terms of the European Union's credibility, and by means of them it is possible to communicate the fundamental message of our work, which is to build Europe with the participation of the citizens.
I would therefore call on the Council and the Commission, within the framework of the new legislation, to act in favour of this interest, removing procedural obstacles which are overly complicated.
Finally, let us not forget that, as Salvador de Madariaga said, Europe will exist when it exists in the conscience of all its citizens.
Mr President, Commissioner, ladies and gentlemen, I congratulate all the draftsmen of the reports that we are discussing today, specifically Mr Sacrédeus and Mrs KratsaTsagaropoulou, although I shall use this speaking time in the joint debate on the subsidy package to discuss Mrs Rühle’s report and the creation of a Community action programme to promote active European citizenship. I congratulate Mrs Rühle on her work, and we broadly support her proposals. I thank her for the willingness she demonstrated in the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, to accept the amendments that I tabled, together with Messrs Hernández Mollar and Marcelino Oreja. I agree with the rapporteur when she insists that the fact that the programme’s main ambition centres on reducing the democratic deficit must be clarified and emphasised. Some reports that this Parliament has adopted clearly underline the need to strengthen and enhance the idea of European citizenship which, to judge by the levels of participation in the elections to this Parliament, needs to be promoted as a matter of urgency.
I also agree with the need to give greater visibility to the obligation for transparency. Organisations that receive funds must clearly state that they have done so and also quote the amounts, both in the publications that they promote and on the websites that they own or contribute to. We must also call for the results of these programmes to be disseminated: the use of European taxpayers’ money must be counterbalanced by an evaluation of the practical benefits of the actions receiving funds.
I also add my voice to that of the rapporteur and that of the previous speaker Mr Ojeda Sanz, when they call for bureaucratic procedures to be simplified. These must be reduced to the absolute minimum. Commissioner, the Commission must ensure that payments are made on time. Unjustifiable delays in transferring grants often compromise the effectiveness of the actions, damage the European Union’s image and create difficulties for the organisations which, in good faith, work together with us on disseminating this ideal.
This programme is about strengthening the bonds of European citizenship, boosting civic and democratic participation and raising awareness of the European ideal and the workings of its institutions. There is no doubting the need to promote active citizenship, both by supporting organisations working in this field and by promoting actions with this aim. This is, therefore, an attempt to bring the citizens of the European Union closer, involving them in a direct or indirect dialogue with the Union and its institutions.
I also agree with the need to adopt exceptional and provisional measures to ensure the funding and implementation of actions in 2004. For all of these reasons, taking into account the amendments that we tabled, we will vote in favour of this report.
Mr President, the Sacrédeus report as presented to the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, was adopted unanimously without amendments. My group warmly welcomed this report, which would have put an end to the shameful lack of transparency with which grants had been awarded to various bodies in the world over many years. Meanwhile, however, in the context of the budgetary procedure for 2004, Parliament has once again pronounced itself in favour of earmarking funds for various bodies that are dear to some of the Members of this House. Personally, I deplore that pronouncement.
This situation now compels us to accept amendments tabled by Mr Salafranca, which are entirely out of tune with the spirit of the original report by my honourable colleague Mr Sacrédeus. Nevertheless, we rely on the Council, in its wisdom, to take the right decision in order to ensure that the future budgets of the European Union are transparent. We need to guarantee fair competition among the regional bodies and to identify those that can best contribute to the propagation of knowledge about the European Union.
Mr President, in purely formal terms, the three reports we are debating today concern the issue of the legal basis. The general attitude has, therefore, also been that it was not the budget and its contents that were up for discussion. Rather, it was a matter of needing to put the legal basis in order.
Of course the legal basis must be put in order. In the case of two of the reports, this happens with the help of Article 308, and this, in a way, shows the importance of Article 308. We are obliged to have such an article in case matters were suddenly to arise that, for example, needed to be put right. On the other hand, the same article must not of course be abused, as there has perhaps been a tendency for it to have been.
In reality, however, the reports are much more than just a question of formally getting the legal basis right. In reality, it is a question of something that is extremely political: firstly, a power struggle between the EU institutions and, secondly, our relations with people in the European democracy within and outside Europe.
Quite a lot has already been said about the first matter. I wish, in any case, to make a general remark, however, namely that it is striking that the women’s programme is the shortest one. Excuse me, but I do not think that the Commission has produced a particularly good explanation, for everything that has been said about the candidate countries can justifiably be said about all three programmes. I therefore take the view that, as the work continues, some thought might be given to why on earth women, as usual, have to be in the most vulnerable position. That, I have to say, is the attitude as I perceive it.
Regarding the second matter, I should like to say that I come from a country that has been a member of the EU since 1972. We have tested public opinion on the EU from time to time and have had quite a lot of referendums, and we know that, if we do not arrange for people to be more actively involved in the EU, both in terms of internal democracy and also in relation to other countries, then the project will not succeed in the long term. It will be something beyond people's ken, and we may be in danger of their ending up feeling poorly disposed towards the project. It is therefore incredibly important that we set to work on involving people in this work.
I am slightly annoyed that women, specifically, have been given the shortest programme. I would say again that experience from my own country shows that it is women who are most sceptical towards the project. There may be a variety of explanations for this, but that is not something I can go into now, because I do not have the time. Precisely for that reason, however, it is incredibly important that the women’s organisations too have a stable situation in which to work so that they do not have to spend all their time just finding the money for their work.
I shall just comment on the individual reports. The first of these is concerned, as the rapporteur also emphasised in the report itself, with an incredibly important subject, that of the EU’s relations with other countries, and we can see on a day-to-day basis that it is becoming more and more important to increase this understanding of the fact that there exist cultures other than the specifically mainstreamed culture that is most widespread in Europe. In that context, I simply ask myself whether this programme would enable the candidate countries in actual fact to join on the basis of those criteria. I should like to ask the Commissioner responsible to look into this, because we know that the candidate countries basically use their development aid to benefit neighbouring countries rather than countries farther away. There is not therefore perhaps so much basic material to work on in the candidate countries when it comes to relations with third countries.
The second report concerns the issue of citizenship, to which I have already referred. I just want to emphasise, however, that this must be developed all the time so that we ensure that not only the NGOs but also people in general are given the opportunity to participate in this work. In that way, we can increase understanding of the good things the EU has to offer. In that context, it is incredibly important that there not only be traditional organisations involved, but also organisations that take very broad cultural initiatives. I believe that this is one of the ways in which to make things happen.
Finally, the issue of the programme for women. I engaged in some constructive cooperation with the rapporteur prior to the publication of this report, but there is considerable disagreement in the committee. There are therefore also a number of us who are in actual fact voting in favour of extending the programme and in favour of various other amendments that I had heard the Commission had rejected but for which we nonetheless hope a majority can be created.
Mr President, Commissioner, ladies and gentlemen, without wishing to engage in polemics with our rapporteur, I must emphasise that European lobbies, in my view, are an excellent source of information and coordination on a number of issues that arise in the countries of the European Union. I therefore wish to pay tribute to the work of those lobbies.
Given my desire to avoid entering into an argument on this point, however, I shall begin by stressing the following point: regardless of the usefulness of the European Women’s Lobby, if some Members – and I agree with the previous speaker here – are calling for the extension of the programme for women, it is because they know from their dialogue with the relevant associations that the main problem lies in the way they work. For any association to work properly, it has to know where it is going, and it must be able to organise itself. This is why I strongly emphasise how important it is that we do not finance a particular event organised by an association or group of associations; on the contrary, we should use our funds to ensure that these associations operate in favourable conditions. Let me add that opening up to the new Member States and to third countries is also of fundamental importance in this context.
When I look back on my experience of the past four years as a member of the Committee on Women’s Rights and Equal Opportunities, I realise that we have widened the scope of our concerns quite considerably. This is another key dimension. We have moved into new areas of activity not only through the reports we have compiled on our own initiative but also because, as the Charter of Fundamental Rights states, the issue of women’s rights is relevant to every domain of activity. I have therefore seen us deal with reports on women’s health, on women and sport, on the information society and on violence against women. All of these reports demonstrate the need for us to take an interest in the development of the funding of associations, because each of these new areas on which we are now focusing is also undergoing development.
This is why and this is my final point, which is addressed primarily to the Commissioner, I am still absolutely astonished that the European Commission did not endorse Mrs Diamantopoulou’s proposal for a directive implementing Article 13 of the EC Treaty, as amended by the Treaty of Amsterdam. Three years ago, the Racism Directive was adopted on the basis of Article 13. The directive on discrimination against women has just been undermined at the very time when we are in the process of broadening our horizons. I do not understand how the Commission can be so reticent, particularly with regard to the media, a sector in which we certainly need the associations and their support in order to combat all forms of discrimination.
Mr President, as you know, numerous opinion polls have revealed how remote Europe is from its people and how much remains to be done to bridge that gap.
Community initiatives designed to promote European citizenship do exist, but of course they are still inadequate. The decision to establish a five-year programme of subsidies to promote active European citizenship is a good thing. Promoting the idea of European citizenship so that the people assume responsibility for Europe and equip themselves with the means of exercising that responsibility is certainly the aim of this proposal, which should strengthen the democratic legitimacy of the Union and enhance its transparency.
To that end, however, we must also simplify procedures with a view to ensuring that the largest possible number of associations can benefit from this new instrument. Moreover, it is observable that a hierarchical structure is developing among these organisations, a structure for which, I regret to say, there is not always any justification. Objective criteria should be defined by the European Commission for funding the operation and activities of the various NGOs, particularly those that are directly involved on the ground in practising the solidarity to which we are pledged. Let us not forget that it is thanks to them that social cohesion is maintained in the socially deprived areas of Europe where exclusion and discrimination are rife. How can we convince young people that Europe is a reality, how can we give them confidence in Europe, if Europe takes no practical action to combat discrimination?
People in the field have been heard to say that the Commission maintains special relationships with particular associations. If this assertion were true, such a situation would be unacceptable. On the other hand, while the social dimension is accentuated, for which we thank our rapporteur, we cannot choose to disregard the political dimension, which is indispensable if the present democratic deficit is to be reduced.
So what citizenship are we discussing? The report specifies that citizenship of the European Union complements and broadens national citizenship through the recognition of common rights. It derives from the need felt by the members of this Community to share their common democratic values in the process of constructing the Union.
How long can we go on talking about a European construction process that excludes those 15 to 18 million residents of Europe who are nationals of third countries? By virtue of their active participation in European integration, they are no less European citizens than anyone else, and their associations and NGOs are also actively engaged in the effort to promote Europe.
We undoubtedly want a Europe of the people, a truly democratic Europe where solidarity prevails. To that end, we must renew and enhance this European citizenship. Now that we have free movement of capital, goods and persons, it goes without saying that the people of Europe must be able to assume their responsibilities and enjoy their rights in whatever European country they have chosen to live. Europe cannot accept a tiered system of citizenship in which some of its inhabitants are more equal than others. Everyone who shares this one European territory must be able to enjoy equal rights in his or her country of normal residence.
To this end, the European citizenship we create must no longer be based on nationality but on residence. Too often in Europe, nationality and citizenship are indissolubly linked. In this respect, we can benefit from the interesting experience of the acceding countries, which distinguish between the concepts of citizenship and nationality. We want our old Europe to draw inspiration from this injection of fresh impetus in order to create a new definition of European citizenship, based on residence.
Mr President, Commissioner, ladies and gentlemen, we have come to feel that European citizenship has been consolidated through a set of events such as the introduction of the euro or the elimination of the Community's internal borders. In situations such as these, we see how the existence of European citizenship can complement national citizenship. There are, however, areas in which it is harder to discern this achievement. The structures created by the Community with the intention of promoting this European citizenship receive Community funding and might even have carried out work but do not reach the majority of the citizens. The lack of knowledge about the work undertaken in the various institutions is profound but, due to a lack of transparency, to bureaucracy and to the visible gulf between Europe's citizens and the institutions that supposedly represent them and the organisations set up to serve them, there is no real knowledge of what goes on.
Only recently we were surprised at the results of surveys that demonstrate the complete ignorance of the European citizens about the work of the Convention, despite the considerable resources that have been invested in informing them. I myself, two years ago, was rapporteur on the euro, an extremely important Community service, essential to mobility and to promoting cross-border employment, and I became aware of the widespread lack of knowledge among the public about the euro. Two years on, even though this was one of the areas strategically identified in the resolution we adopted, highlighting the need for a major awareness-raising campaign, the situation remains more or less the same, due to the shortcomings of the Commission and to the lack of interest of the Member States.
It is, therefore, crucial that measures are adopted. On the one hand, greater transparency must be demanded of organisations receiving Community grants. I agree with Mrs Rühle on the need for the investments that the European Union makes in informing its citizens and promoting citizenship to be made public, in particular on the websites of the organisations that benefit from this funding. This is one way of dispelling the idea that Europe is only for eurocrats and is far removed from the citizens, letting them know that this Europe works for all of us directly on a day-to-day basis and also offering citizens real participation at the social and political levels.
The Community institutions are not entirely blameless and can improve their performance by simplifying procedures for submitting applications for Community funds earmarked for civic promotion, by promoting easy access to documents through user-friendly systems, by strengthening the intermediate structures between institutions and citizens, by really listening and genuinely opening up. This is furthermore the right time to encourage citizens’ participation in the construction of the European Union. The Intergovernmental Conference is preparing the new Treaty with constitutional aspirations that will have enormous repercussions for the future of European citizens. I therefore issue a universal challenge: promote real European citizenship now and make it compulsory for all Member State governments to hold referendums on this new Treaty, as many have already decided to do. Consultation on the subject of the future Treaty must take place in all the Member States. In this way, we will all be able to contribute to the genuine exercise of active European citizenship. There is no point in telling our fellow citizens that we are European citizens too, but continually telling them to ‘shush’. It is not right, having proclaimed European citizenship for ourselves in Maastricht, that we then ensure that nothing at all is said about it by imposing a strict vow of silence on the people. We cannot accept the idea that European citizenship is all well and good as long as the citizens do not commit the sin of asking permission to speak. Let us, then, give a commitment to active European citizenship.
Mr President, the Community action programme to promote active European citizenship uses a pretentious name to camouflage a nefarious scheme to legitimise illegal subsidies granted by the Commission to its cronies.
In fact, subsidies have been paid for many years to associations with an allegedly ‘European mission’ without any legal basis. They are often concealed among the appropriations made under Part A of the budget, in other words they are merged, with the aid of creative accounting, into the administrative expenditure of the Commission. Every year we protest against the selective granting of these subsidies to organisations promoting a federal Europe – the Jean Monnet Association, the International European Movement, diverse federalist think-tanks, etc. Every year we have refused to vote for them. Every year an overwhelming majority of this House has approved their renewal. Now, following observations made by the Court of Auditors – and oh, how justified they were – the new Financial Regulation that entered into force in 2002 requires the specification of a legal basis – which, of course, does not exist. Hence the proposal presented by the Commission today, which is designed to provide this basis for some of these outgoings, packaged together into what is called the ‘Community action programme to promote active European citizenship’. This approach speaks volumes about Community customs and practices, and indeed the comments it evokes could fill several books. I shall confine myself to six of these comments.
Firstly, even if a legal basis were provided now, what would be done about the subsidies that have been paid in the past without any legal basis? Secondly, it is a complete mockery to launch an action programme defining objectives on the basis of which grant applications will be assessed when everyone knows full well from the outset which associations will ultimately be selected. Thirdly, the subsidised associations have a European mission, at least as defined by the Commission. The others are, by definition, anti-European. When will the Council intervene in this business, either to stop all these subsidies or to distribute them equitably among associations with different visions of the future of Europe? Fourthly, the European institutions are meanwhile trying to establish a system for the funding of the self-styled European political parties from the public purse. As these subsidies pile up, do you not think that taxpayers will eventually have had their fill of this recklessness? Fifthly, the list of eligible associations contained in the report reveals a motley assortment of organisations, many of which have nothing to do with European citizenship, such as the European Council on Refugees and Exiles. In addition, since it is all so simple, the European Parliament could not resist adding to this list through its amendments. I also wonder, by the way, about the Association of the Councils of State and Supreme Administrative Jurisdictions of the European Union. How can it be that an association of leading judges who are supposed to be part of an entirely independent judiciary can receive money to promote active European citizenship? My sixth and final point is that the only legal basis which anyone was able to find for this programme was Article 308 of the Treaty Establishing the European Union, the selfsame wretched article that we have often tried to have repealed, because it provides the Community with scope to stretch the limits of its powers. The report presented today will not change our minds on that point. It is true, however, that the said article requires the Council to act unanimously, and so I ask the following question: will there be a single government that is honest enough to oppose this concocted programme in the Council, a programme whose underlying principles are tinged with totalitarianism, because a sense of European citizenship, ladies and gentlemen, should be spontaneous, born of affection for Europe, for the European Union and its achievements. It is not manufactured with the aid of subsidies.
Mr President, the Commission has presented a felicitous initiative to our Parliament under the codecision procedure, an initiative that should lead to a decision establishing a Community action programme to promote organisations active at the European level in the field of equality between men and women.
Having spent ten years at the head of such an organisation, namely the European Centre of the International Council of Women, which has affiliated organisations in the European Union, in the new Member States, in Bulgaria, Romania, Turkey, the EFTA countries and in other countries too, I am better placed to assess the real value of this programme, which is intended to help the numerous women’s organisations that are active at the European level in the domain of sexual equality. These organisations will be eligible to benefit from subsidisation from an appropriation that, according to the proposal, will amount to EUR 2.222 million. Our Committee on Budgets, for its part, has proposed an allocation of EUR 5.5 million covering the period from 2004 to 2008. This is not a huge amount, but women’s organisations, be they national or European, are used to living and operating on small budgets.
The main reason why I welcome this initiative is that it puts an end to the monopoly on operating subsidies that has been enjoyed by the European Women’s Lobby ever since its creation. Having been one of the women activists who dreamed up and created that lobby in my capacity as president of CECIF, the organisation I referred to a moment ago, and since I am still president of a national organisation affiliated to the EWL, I must surely be immune to any accusations of seeking to undermine the EWL, whose work I greatly appreciate.
The Commission has clearly understood that, in this as in all other domains, monopolies are unhealthy. Unfortunately, however, it did not take that principle to its logical conclusion, because the draft presented to us still reserves privileges for the EWL in the new framework. I do not wish to question the payment of an operating grant to the EWL, which is an established subsidy, but other organisations that are active at the European level in the struggle against all forms of discrimination, particularly discrimination on grounds of sex, should be able to benefit from financial support in the framework of the aforementioned appropriation in the form of operating subsidies designed to guarantee the continuity of their activities.
Our rapporteur had judiciously amended the Commission’s proposal for a decision. Unfortunately, within the Committee on Women’s Rights and Equal Opportunities, the dogmatism of the Left triumphed once again over equality of treatment and opportunity for all the relevant women’s organisations. This is regrettable. Since the draft programme was totally distorted, Mrs Kratsa and other members of my group voted against it. If our efforts to restore the balance between the EWL and the other women’s organisations should fail, I shall vote against the report again, while still helping to prepare the ground for the second reading.
Mr President, Commissioner, ladies and gentlemen, may I begin by congratulating the rapporteur, Mrs Rühle, on the work that has been done on the basis of her report, which is, I believe, a useful complement to the work of the European Commission.
We know that citizenship of the Union should serve to involve more and more of the people of the Member States in the common project for European integration. Sadly, it is an undeniable fact that there are still many obstacles to overcome before European citizenship can become a reality. This is why the Rühle report, in its technical aspects, is actually an eminently political report, because it provides a channel through which we can support those bodies that are working to promote active European citizenship.
It is absolutely essential that the public is better informed about what the European Union is doing to harmonise national policies and what it will be doing in the context of enlargement. Efforts are also needed to improve the promotion of current initiatives. This applies, for example, to the European Info-Points, whose networked operations meet with general satisfaction. Let me declare most solemnly here that the European Parliament has tried to deal with the financial threats facing the Info-Points and that a solution must be found quickly. I believe that this is now being done, but nothing is absolutely certain yet.
The concept of European citizenship must therefore be applied in all its dimensions: political, administrative, judicial, social and economic. We must therefore continue to work towards the removal of those obstacles – and they do still exist – which are preventing the people of our countries from exercising their rights as European citizens.
In the year 2000, as has already been mentioned, the Charter of Fundamental Rights finally put the citizen at the heart of the process of European integration process. Public involvement in the creation of the draft European constitution is another step in this direction. It was high time, for how is it possible to engage in politics at the European level, and indeed nationally and locally too, without making people the focus of all deliberations, of all welfare measures and of all social planning? The public must become active players rather than mere passive spectators, as is still too often the case.
It will obviously be even more difficult to communicate with the citizens of Europe when the population of the Union rises to almost 500 million from the present figure of 370 million, but that is precisely what we must do, using all the facilities that will enable us to conduct and enhance that dialogue.
I shall conclude by recalling that one of the points highlighted by the report is this very lack of information, resulting in the stunted development of a sense of European citizenship. This is reflected, and regrettably so, in the turnout for European elections, which averages less than 50% a shocking state of affairs. As the red-letter days of June 2004 draw near, it is therefore more essential than ever to strengthen the information and communication policy of the European Union by every available means. The challenge is truly formidable: it is a matter of building a genuinely political Europe, a genuine people’s Europe.
Mr President, Commissioner, I wish to begin by thanking the rapporteurs for their constructive work. I shall start with the Kratsa-Tsagaropoulous report.
As Mrs Dybkjær says, it is of course symptomatic that the gender equality programme is the least comprehensive, but that is something to which we are fairly accustomed, Mr Kinnock.
Equality between men and women begins in the home. The liberal challenge regarding gender equality consists in ensuring that women are given more power over their own lives. Even I as a liberal can say that it is a question of identifying structures that present obstacles to women being given the same opportunities as men. I am convinced that you, Mr Kinnock, are especially knowledgeable about this area.
Equality between women and men has of course been one of the EU’s basic principles since the Treaty of Rome. That principle was reinforced in the Treaty of Amsterdam and has gradually gained in prominence. It is therefore clear that we especially welcome this action programme and the legal basis that give the women’s organisations financial opportunities to do better work.
I think it important to say too that the activities engaged in by the European Women’s Lobby, which was founded by Mrs Lulling, is at present represented in fifteen Member States and has more than 3 000 members, should be prioritised and supported by us in this House today. Mrs Kratsa-Tsagaropoulou has talked in this Chamber about other organisations not included within the European Women’s Lobby, but they too are included in the action programme. I agree with Mrs Kratsa-Tsagaropoulou about the importance of diversity and of having organisations at all levels, but I would also give an assurance that the action programme is aimed at supporting both the European Women’s Lobby and other organisations.
I should like to say to Mr Kinnock that it is important for the EU also to guarantee that the organisations working on gender equality are treated equally and are given financial aid for longer than the two years you propose. A two-year aid programme does not provide financial security for any organisation. Another reason for supporting the action programme, which extends to 2008, is that we must be able to guarantee that organisations in our new Member States are also given an opportunity to seek aid within this programme. I think it important to add, and to emphasise, that it should provide more long-term security.
Mr Sacrédeus, who unfortunately appears to have left the Chamber, has done a good job concerning the programme covered by his report. The programme should help us and exists so that people in the various countries, regions and parts of the world that cooperate might have a better knowledge of each other. As a liberal, I fully and entirely support this work.
I nonetheless want to present three wishes based upon experience, of which I think we should take account. The aid must be easy to administer and apply for; it must be unbureaucratic; and it must be obtainable quickly. We know that many are reluctant to seek aid from the EU and within the financial framework we have, because there is a lot of red tape and it can be too late when the money is finally paid out. It must not be the case that, through these financial programmes partly aimed at making us more European, the European Union is associated with red tape, bureaucracy and tardiness, which are precisely what people do associate it with. That must not happen, and I hope, Mr Kinnock, that, in your continued work, you will ensure that we are given more aid and that there is increased access to these action programmes and to the money, so that they are of use.
Mr President, ladies and gentlemen, Commissioner, first of all, I wish to emphasise the need for transparency, information and simplification in the field of Community grants. Secondly, I should like to highlight the importance of a Community action programme to promote organisations active at European level in the field of equality between men and women, in activities as important as integrating the gender perspective into education, sport, health, social protection, cooperation with women’s associations in third countries, without detracting from the important work of the European Women’s Lobby. I would also emphasise the need for more actions to combat violence because this is an obstacle to equality and to the recognition of women’s dignity.
Lastly, I regret that the funds for these actions are still so limited, which reveals an ongoing lack of respect for the work undertaken to promote equality of rights and women’s opportunities in a huge range of fields. I would like a guarantee to be given now that the programme will be extended to 2008, because we must commit to continuing this extremely important work of promoting equality of rights and opportunities between men and women.
Mr President, Commissioners, ladies and gentlemen, I wish to start by congratulating the rapporteurs, Mr Sacrédeus, Mrs Rühle and specifically Mrs Kratsa-Tsagaropoulou, on whose report I wish to speak. We must always remember that the aim of the programme in question is to support women’s organisations whose primary task is to promote, monitor and publicise Community actions designed for women, with the aim of achieving gender equality.
The amendments tabled in the Committee on Women’s Rights and Equal Opportunities changed the nature of the report and, what is worse, diverted it from the overall objective. Consequently, the members of that committee from the Group of the European People’s Party (Christian Democrats) and European Democrats, including the rapporteur, voted against them. I must, therefore, congratulate Mrs Kratsa-Tsagaropoulou on the coherence and persistence of the work she has carried out and which can be seen in the amendments tabled for the vote in this plenary session.
In actual fact, what is at stake are crucial issues; firstly, the reference to the European Women’s Lobby in the text that is annexed and not in the legislative part; secondly, the intention to award grants for organisations’ operational needs and not for specific actions; thirdly, co-financing and degressivity rates must be identical both for the European Women’s Lobby and for other organisations operating at European level. We would certainly not deny the fundamental role of the European Women’s Lobby, but the work of other organisations that share these aims and which undertake their own activities that do not receive financial support also needs to be recognised. Consequently, in order to ensure equal opportunities for all of these organisations, their names must be given only in the annex. Furthermore, this programme must award operational grants to organisations active at European level in the field of equality between women and men. The programme is not intended to subsidise specific actions that could receive funding under other programmes. This point must be crystal clear!
Lastly, in contrast to the Commission proposals, standard criteria must be adopted for the various organisations as regards co-financing and degressivity.
Mr President, I would like to welcome the Commission's initiative to establish this Community action programme and I would also like to congratulate Parliament, which in a very short time has had to study and draw up its amendments, on its work.
I would like to use this speech to defend the fundamental role of women’s organisations in the promotion of the European Union’s equal opportunities policy. Without them, without women’s organisations, it would have been very difficult to implement and extend the progress made in the promotion of women’s rights. It would also have been very difficult to diagnose the real situation of women in the different countries of the European Union. The progress made by the women’s movement stems from the solid work of their organisations.
Women’s organisations also have the capacity to propose solutions which are very close to the ground and therefore very effective. Consequently, I believe that establishing a Community programme to support and promote these organisations is fundamental. There are many women’s organisations, each with its own specific nature and importance, all of which have done extremely respectable and useful work. But the problem is that not all organisations are equal and egalitarianism, in this case, could lead to clear injustice.
The European Women’s Lobby is a great organisation made up of many others. That is to say, the European Women’s Lobby is a great umbrella organisation containing thousands of women’s organisations, hundreds and thousands of women who work on a daily basis in favour of women’s rights.
We cannot compare an umbrella organisation with organisations that work individually. Therefore, from the outset, the Commission is proposing different treatment for the European Women’s Lobby and for all the other organisations. And naturally my group supports that approach. Why? Because those of us who come from the women’s movement know that to fragment the movement, to disintegrate it, to break it into tiny pieces, is ineffective, that the most effective way is to work together, because united we are stronger. Dividing resources is of no use whatsoever, except to weaken the women’s movement. And therefore, defending and supporting each and every women’s organisation which works for equality, we must not treat those which are not equal equally.
Mr President, we shall vote for the Kratsa report, because we approve of the aim it sets, namely the establishment of a Community action programme to promote organisations active at European level in the field of equality between men and women, even if we have doubts about its scope.
How can anyone fail to endorse the principles set out in Amendment 13: the participation of women in decision-making, the suppression of all forms of violence against women, of sexual stereotyping and of discrimination against women in the workplace and the integration of the aim of sexual equality into the domains of education, sport, health and social welfare? At the same time, though, how can anyone fail to notice that the European institutions themselves are setting a bad example? Why do they not intervene to put an end, in every country of the Union, to the form of violence against women that consists in denying them the choice between having and not having a child? How can the European institutions wield any influence in the effort to combat discrimination against women at work if they refuse to enact coercive legislation against employers in this domain, as in others? How can equality between men and women, in deeds rather than words, be guaranteed unless sufficient numbers of crèches, childcare facilities and nursery schools are built, an aim which the austerity policies favoured by the European institutions and national governments are making more and more difficult to achieve?
So while voting for this report on the basis that some aid for women’s organisations is better than none, I must observe that the European institutions are evading their own responsibilities as far as the promotion of equality is concerned, because they are more concerned with competition, profit and capital than with the lives of human beings.
Mr President, I would like to support the point raised by Mrs Kratsa-Tsagaropoulou, the rapporteur, and I welcome the initiative proposed by the Commission to provide a basic instrument to fund and to promote organisations active in the field of equality between men and women at European level.
As mentioned earlier, many organisations are eligible for this funding. We cannot allow a Europe where some are more equal than others. We must vote in favour of equal treatment between men and women but also between the European Women's Lobby EWL and other women's associations.
It is not equal treatment when one organisation can receive funding without needing to make a proposal to the Commission, and yet other organisations must compete against many other worthwhile proposals. It is not equal treatment when there is such a huge difference in the proportion of funding received by one organisation as compared to that granted to other women's organisations.
We know that a great deal of the EWL budget goes to coordination and research, but EWL does not offer financial aid to the associations that make it up. These organisations in fact pay for membership of EWL and they do not have permanent financial aid available to them. This discriminates against the very worthwhile organisations that need support at European level to make their voice heard and it undermines the appreciation of the high quality of their work.
I would like to point out that when I was newly elected in 1999, I had no idea what or who EWL was. I was contacted by women's organisations in Germany and Spain and I was asked to make a plea on their behalf for equal funding. They did not receive funding from the European Union and they could not receive it unless they were part of EWL, which claimed to be the only voice for women throughout Europe.
I do not wish to undermine the work of EWL it has a legitimate purpose and has a right to receive funding but I simply propose that the funding should also be available to other women's organisations, who feel that EWL does not speak for them.
Many parties make up this House and sometimes people feel that their voice can be heard perhaps better with one side of the House than with another. That is the situation we are in. Specific organisations should not be mentioned in this proposal. They should be mentioned in the Annex, and there should not be funding for specific actions that can be funded in other programmes. This is in line with the Council position.
– Mr President, I rise to speak on behalf of the Group of the Party of European Socialists on the subject of the programme intended to support women’s organisations and has replaced the Budget line that formerly funded only the European women’s lobby – that being the umbrella organisation for some 3 000 women’s organisations in Europe, including the national women’s councils, such as the , which has about 11 million individual members in Germany, ranging from church groups to autonomous bodies via political women’s associations and trade unions. The European women’s lobby has initiated important campaigns, such as the campaign for increased involvement by women in the European elections, has prompted a debate on the constitution, and is monitoring enlargement with a particular eye on equal opportunities issues.
What the Group of the European People’s Party (Christian Democrats) and European Democrats now wants is for this line to be dismantled. We want to ensure quality. We want to speak for women with one voice rather than join in a chorus of many. In contrast to the rapporteur, my group wants, from the very outset, to make this a priority and ensure action in the European interest in the equal opportunities field. We will therefore reject most of the rapporteur’s amendments in favour of those put forward by the Committee on Women’s Rights and Equal Opportunities.
We Social Democrats contend that Mrs Dührkop Dührkop has also presented a well-thought out proposal for funding, fully in line with the Budget Regulation, which secures provision of funding up to and including 2008, to the tune of EUR 5.5 million. That gives women’s organisations the security they need to plan ahead, and spares us another laborious legislative process once the two years are up. The cofinancing arrangement, with 20% for women’s organisations, with the exception of the European Women’s Lobby, which gets 10%, excluding degressivity, is a solution with which all parties can live.
When enlargement happens, we want the organisations from Central and Eastern Europe also to be included, and we want priorities set. It is therefore proposed in Amendment 13 – in which there is a translation mistake that I will bring to the services’ attention – that work and family life be made more compatible. We want to encourage women to play their part in the decision-making process; we want this programme, and the organisations, to support the fight against all forms of violence. We also want to support the fight against gender-specific stereotyping and discrimination of all kinds, especially in the workplace and in relation to pay, and we also welcome the encouragement given to women’s cooperation in third countries, for example in Amendment 14.
At the very last minute, the Italian presidency of the Council has attempted to bring influence to bear on us to get us to go along with the rapporteur’s proposals. Both my group and I are hoping for a majority in this House, we are not willing to encourage the fragmentation of women’s voices. We want unity rather than polyphony.
Mr President, I have never before had the honour of speaking for three long minutes in this wonderful Chamber. Thank you for this kindness and this gift, which I particularly appreciate because I am to speak about women.
This is an issue which fascinates me, Mr President; it fascinates me because I firmly believe that women’s battle to be accorded at least the same importance as men and to be considered equal to them is right and sacrosanct, and every endeavour must be made to achieve this objective. This is why I would like to thank Mrs Kratsa-Tsagaropoulou for her commitment in tabling a report on this Commission document.
Nevertheless, I would like to ask a question: is the money destined for this purpose sufficient? According to an Italian proverb, silence means consent. You are silent, Mr President, but I think that you agree with me that it is not sufficient. I have calculated that, every year, with this programme for women five thousandths of a euro is spent every day – not EUR 5 but five thousandths of a euro  for each woman: that is a very small amount. Look around you: what progress have women made in political life, in employment, in social life? In political life, Mr President, how many women vice-chairpersons and chairpersons are there in the European Parliament? How many women have been President of the European Commission? None, Mr Kinnock, either in the past or at present; let us hope that things will change in the future. In politics, elected women are in an incredibly small minority.
Now, I hope that the contributions provided for by the programmes for women will be distributed in a democratic way, not in the way that was so clearly criticised by Mrs Kratsa- Tsagaropoulou and other speakers before me. I genuinely hope that they help women to become aware of their potential and capacity to have a full role at the different political levels, irrespective of the political picture: it makes no difference whether the right or the left is in power. Women must have political power too, in addition to reigning over our homes.
Mr President, Commissioner, the Commission’s presentation of these seven action programmes more or less simultaneously has given the impression that they have to be adapted to one another and harmonised, but I would like to emphasise that they have quite different subject matters, so that it cannot be conducive to the programmes’ purpose to approximate them. I have to say this about every report that has to do with action programmes, but, as the Commission has been very, very tardy in putting the reports before Parliament, the organisations concerned – including the cultural and educational programmes and of course the women’s programmes – now face the danger that they will get their money in 2004 only after a substantial delay or that the programmes cannot be run at all if – as you have previously stressed – this is not wrapped up by December. That is, of course, highly disadvantageous, and I think this an extremely inopportune time for you to launch a major action of this kind.
On the subject of the transitional stage that you propose in the documents, I would like to ask you what you propose doing if there is no conclusion by December. We need a transitional stage in the event of the legal basis not being complete in due time. Rejecting thirty-five amendments, you appeal to Parliament’s sense of responsibility, telling us that we should make allowances so that the programmes can yet be implemented. When it rejects thirty-five out of over fifty amendments, the Commission cannot be said to possess much in the way either of a sense of responsibility or a conciliatory approach. That means that there still have to be some negotiations here.
Referring specifically to the women’s programme, I would like to add my voice to what has been said by my fellow lady MEPs. The European Women's Lobby is an organisation that concentrates on equal opportunities policy and engages in it with determination, being able to show strength by bringing together many organisations. I do not understand why it is sought to erode this strength by putting it on an equal footing with many other organisations. I therefore endorse the special status of the Women's Lobby and stress that it should be maintained.
I would, finally, like to address the subject of enlargement and take this opportunity to urge that special account be taken of the financial conditions for it, for an additional ten Member States also means that we have to do much more work on women’s issues, and one look at the number of women on the lists will make clear what we mean by that. It is here that we have to work harder, and for that we need more funding. The same financial conditions cannot apply to 25 Member States as did to 15.
– Mr President, I would like to deal with the report by my colleague, Lennart Sacrédeus, and at the very outset thank him for the excellent work he has done in drafting it. The amendments proposed in the report will make it easier both to support projects that are important for the European Union and to monitor them.
The Commission proposal only loosely defines who will be affected, and quite a number of possible target countries are not at all non-industrialised. In my opinion it is important that this project should apply specifically to those countries and their internal regions which can otherwise be more difficult to reach and with which the European Union can be considered to have an obvious need to develop mutual understanding and cooperation.
What I think is a particular problem is that cooperation agreements made with non-industrialised countries can easily focus just on promoting economic development. In this situation we should remember that improving social conditions has unquestionable value in international cooperation and a clear, albeit indirect, effect too in the way it promotes economic development.
For this reason I am of the opinion that it is important in the report to stress the importance of dialogue between the Commission and Parliament before issuing a call for proposals. Only in this way can Parliament ensure that it has control over how resources are allocated and can also support humane development aims. The decisions made by the Commission regarding priority themes take a strong stance on European Union values, and it is very important that Parliament, which in the eyes of the people represents the Union, can influence these decisions.
– Mr President, the issues addressed by these three reports appear at first sight to be of a technical nature. The new Financial Regulation requires specific legal bases, but, as many speakers have pointed out – and I am particularly obliged to the rapporteurs for doing so – this new legal basis does in fact entail far-reaching practical consequences for the individual areas in question.
I am speaking primarily about the report on active civic participation. We talk constantly about giving citizens more information about the European process and getting them more involved in it, but I want now to make it abundantly clear that there is a great danger of us, for the sake of the new legal basis and the Financial Regulation, throwing the baby out with the bathwater, and that we will, next year, be complaining that we have more problems with public information in the year of the European elections than we ever did before. I therefore appeal in urgent terms, particularly to the Commission and to the Council, that greater account be taken of how Parliament votes on these issues, especially as regards the conciliation procedure this coming Monday.
Let me give you just two examples. The first is the Info-Points, to which Mrs Rühle was right to make reference, and I also strongly endorse the amendment she has moved. It utterly passes my understanding how the Commission is unwilling to support this amendment. You are all aware that, in our home countries, the Info-Points serve as points of contact for information on Europe and the European institutions. Can you imagine the Info-Points in your region being able to do their job if they were restricted by a call for proposals?
This financial insecurity and inadequate institutional backup means that the Info-Points will, in future, be unable to perform their function. That is what the Commission is proposing to us in this report, and so I want to forcefully draw your attention to this danger. The same is true of town twinning, from which all of you, in your regions, receive support in your work. Here too, the bureaucratic process associated with this new legal basis can very much threaten the continuation of the work they do.
And so, let me conclude by reiterating my appeal to the Commission and the Council. I urge them to take Parliament’s vote on board and arrive at fair compromises that will guarantee rather than imperil public information in the future!
. Mr President, I would like to respond briefly to this joint debate in order, firstly to thank Members, rapporteurs and other participants in the discussions this morning and also to express appreciation for all the work that has been put into the issues covered by this joint debate. Secondly, I would like to clarify the Commission's position on a number of points relating to the three reports and, thirdly, to respond to a number of points that have been raised.
On the report by Mr Sacrédeus, I sympathise very strongly with the emphasis he put on dialogue between cultures and civilisations as a contribution to peace and understanding. I am reminded of Abba Eban's response when asked why he was continually seeking to open conversation with enemies. He explained that it was because his friends already agreed with him. That is a valid maxim for the conduct of international affairs. I am sure Mr Sacrédeus agrees. Indeed, it is not a bad definition of the relationship that is sometimes desirable between Parliament and the Commission.
I would also like to add, in response to Mr Sacrédeus, that I understand that four additional amendments have been tabled which were not supported or proposed by the rapporteur. If adopted, those amendments, numbers 16, 17, 18 and 19, would radically alter the Commission's proposal and the effect would be to open the possibility of awarding grants without a call for proposals, thereby undermining the principles of transparency and equal treatment, not to mention the principles of order in Parliament, which is always desirable - though I understand it is difficult when people are coming in.
Specifically in response to Mrs Dührkop Dührkop's comments about the publication of the call for tenders yesterday in the Official Journal, I have to inform her that the Commission had to do this to comply with the deadlines established by the financial regulation, which requires applications for operating grants to be submitted by 31 December. I know she has a forceful point relating to the legal standing of this action. If she does not have time to participate in the present debate, I hope she will be able to take the matter up with the relevant Commission authorities to get a clear explanation.
In relation to the report by Mrs Kratsa-Tsagaropoulou, I must add that, in order to be consistent, the Commission must also reject the later amendments: 21, 23, 25, 27, 31 and 32.
In relation to the Rühle report, I am afraid that a gremlin crept into the list we received and I have to say that the Commission also rejects Amendment 18. More importantly, I should reply to Mrs Rühle that the reason for the Commission's rejection of Amendments 35, 36 and 37 is that they would jeopardise the speedy adoption of the proposal because of the requirement for unanimity in the Council. I know she agrees with the Commission that delay is to be avoided wherever possible.
Moreover, there would inevitably be a long discussion on the potential beneficiaries to be included in the list. Given that the proposal is of an essentially technical nature, the Commission must guarantee the continuity of funding for existing activities, which clearly lack a legal basis. Any widening of the scope of this proposal is likely to jeopardise that objective, which I know is shared by Mrs Rühle.
The Commission understands, however, the rationale behind the amendment and could take account of Amendment 35 when developing a proposal for the possible extension of this programme. I know that Mrs Rühle will take the opportunity that that affords.
To Mrs Prets, who, together with many other speakers in the debate, made a very valuable contribution, I would say that it has been agreed with the Council that we could add a clause in the legal basis to allow retroactivity in financing operational grants for beneficiaries from January 2004 onwards.
The question of earmarking, mentioned by a number of Members this morning, was discussed at last week's trialogue. The Council proposed that the beneficiaries should be named in a list annexed to each programme for 2004.
From 2005 the call for public proposals open to all organisations will be launched. The Commission has decided to align itself with that proposal as a realistic compromise. It must be seen in the context of the overall effort to find solutions for all seven proposals.
The Commission has compromised on the duration of programmes, where we proposed to limit them, until the end of 2006.
The joint debate is closed.
The vote will take place today at noon.
I regret to inform the House that earlier this morning Istanbul was rocked by a series of explosions. A number of British targets were involved, among them the British Consulate. At least five people are reported dead and over 100 injured, and there are staff unaccounted for.
On behalf of the European Parliament I wish to express our profound sympathy and condolences to the victims and their families, our solidarity with the Turkish authorities in getting to the root of the problem and dealing with the perpetrators of terror, and our solidarity with the people of Istanbul a city that has traditionally been a place of peaceful coexistence but which regrettably now has become a frontline in a campaign of terror.
I ask you to observe a minute's silence in respect of the victims.
– I give the floor to Mr Bowis.
Mr President, on behalf of the British Members of this House, may I thank the President of Parliament, through you, for his words of sympathy, and extend the sympathy of my colleagues and of colleagues across all parties from my country in this House at what has happened in Istanbul. We believe there are some 107 casualties; it is known that there are 7 dead so far and 4 British diplomats are missing. This is an atrocity that will appal the whole House and the European Union. We express sympathy, of course, to all those affected, whether they are British, Turkish or other citizens of Europe. I thank the President of Parliament for his sympathy.
Mr Bowis, I will be sure to inform the Presidency of the essence of your speech. I would also like to extend my sympathy to you and your fellow British Members. Sadly, this is a time in which many nations are affected by this terrible wave of terrorism.
Ladies and gentlemen, personally and on your behalf, I would like to welcome the members of the Kyrgyz parliament delegation who are in the official gallery and who are taking part in the fourth meeting of the European Union-Republic of Kyrgyzstan Parliamentary Cooperation Committee, taking place in Strasbourg, and I extend to them a warm welcome to our institution. This delegation is made up of four members, headed by Mr Sooronbay Jeenbekov, Vice-President of the Kyrgyz parliament.
We welcome the continued development of relations between our parliaments, especially following the entry into force of the Partnership and Cooperation agreement between the European Union and Kyrgyzstan in 1999, as well as the progress achieved by this country in combating poverty and consolidating a democratic state.
I am certain that the work of this fourth Parliamentary Cooperation Committee will be a new and important step in strengthening cooperation between the two parties, which are inspired by the same democratic values and which both attach great importance to the requirements of the rule of law.
Mr President, considering that, in the Joint Statement on the EU-Russia summit, the versions are not compatible in that they contain different translations – the official version is the English one, which says ‘President of the European Council’, whilst the French and Portuguese versions say ‘Italian President of the Council’ – and, given the fact that the other versions could presumably contain the same error – and thatthe two definitions make the provisions below the aforementioned paragraph meaningless, I would like to ask whether, before proceeding to the vote, it would be possible to have all the versions brought into line, or, if not, if the vote on this resolution can be postponed to the next part-session in Brussels.
As you said Mrs Muscardini, the English text is the correct one. The competent authorities will be informed of the matter and I can tell you that you will be able to have the text in all languages before the vote.
Mr President, I would just like to know which version will be given to the press. The correct one? Or do the press already have the wrong one? We cannot continue to conduct national politics from the Chamber of the European Parliament!
Mrs Muscardini, I do not know the answer to your question. If you want to initiate formal investigation proceedings then you can. If not, we will proceed to the vote.
We shall now proceed to the vote.
Mr President, a decision of mine is at the source of this vote: for some it is a merit, for others a fault. The problem is that the European Parliament delegation in the Conciliation Committee was split down the middle: seven in favour and seven against. My choice could have been political – to toe the group line – and, in this case, the legislative procedure would have resulted in no action, that is to say no directive. However, I based my decision on an institutional need: with the delegation split down the middle, I thought that, as chairman, the decision should be referred back to plenary and I answered no to the question ‘Is it right that a legislative procedure should result in the rejection of measure by such a small margin when the delegation is split down the middle?’ It is better for the decision to be taken in a transparent way by Parliament. It may well be that this decision – which was, I assure you, a difficult, tough decision to make – is wrong, but I wanted to tell you the reasons why I acted in this way. I would like to add, Mr President, that, consistently with the institutional vote, I will abstain today.
Finally, I would like to thank the European Parliament delegation for its passionate, very discerning work in the Conciliation Committee.
. – Mr President, solely in my capacity as rapporteur, I would like to thank the Vice-President, Mr Imbeni. We worked together very well. There are differences of opinion as to whether the result is very good or very bad, but I am grateful to the Vice-President. Together we tried to bring out what was best for Parliament.
. – Mr President, in view of yesterday evening’s statement by the Commission, which went a long way towards acceding to Parliament’s wishes on this issue, I too would like to recommend that we hold a full vote, including on the legislative proposal.
– Mr President, with the agreement of the rapporteur, Mrs Rühle, I ask that the network of Europe Houses be included among the activities to be supported.
Mr President, with these proposals, we wish to see two international agreements implemented on Persistent Organic Pollutants, otherwise known as POPs. The term designates a broad range of very harmful substances that are to be found everywhere. They have even been found in Commissioner Wallström’s blood. By that I mean they are in everyone, and they affect the environment and our health, even in extremely small concentrations. The international agreements we are now entering into are there to ensure that some of the world’s most poisonous substances are phased out through measures to eliminate them and through controls on their use, import and export, as well as on emissions from them.
I have a couple of comments on the legal basis in the original proposal by the Commission, which recommended both Articles 95 and 175. Since the Stockholm Convention itself refers to the environment and public health, the point of departure must be the environment, and we have therefore chosen to bet on its being Article 175, namely the environment article, that will be used.
I also just want to emphasise that the two binding agreements mean that we must completely eliminate these poisonous substances. This means that we must proceed on the basis of the precautionary principle. We must ensure that the procedure for adding new POPs to the list of banned substances is as uncomplicated as possible. We must ensure that we stick to the existing stocks on the basis of the ‘polluter pays’ principle. We must ensure that we do not produce unintended POPs through waste incineration. It means that we in Europe must reduce the quantity of waste, partly through sorting and partly through recycling. Finally, we must also ensure that the developing countries are in a position to comply with these agreements, which also cover, for example, DDT. It means that we must be willing to guarantee research into, and the development of, new substances that can be used and that do not have harmful effects. I want to recommend that you vote in favour of the proposal, and I wish to thank you for your constructive cooperation, as well as my fellow MEPs for their own solid and very constructive cooperation.
(1)
(2)
. After the words ‘neighbourhood policy’ the words ‘is not least’ need to be added. I think we all agree on that.
(3)
Mr President, I should like to move an oral amendment to Amendment 2, so that it would read: '... the increase in cooperation and interoperability in the field of European defence...'.
. – Mr President, I simply wished to say that, as rapporteur, I oppose this oral amendment, because the same group tabled this amendment to recital b) of the report. I wish to say that either of these amendments changes the meaning of the original recital b), which won the majority of votes in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and which still, therefore, warrants my support as rapporteur. I am talking here about the original wording of recital b).
– We broadly agree with the criticism made of the proposal for a European Parliament recommendation on SIS II as to its effects on safeguards for citizens’ fundamental rights (protection of data and privacy) and to the growing use of the SIS as a tool for police cooperation, in an increasingly supranational context without any proper checks.
Our main reasons for rejecting this proposal are:
- the extension of SIS II to encompass new areas and functions, allowing undefined users – possibly even private operators;
- a confused and obscure jumble, out of which emerges an exaggerated and accelerated (ultra)federalist approach: for example, the prospect of creating a single and centralised ‘EU information system’ – a real ‘Big Brother’;
- a dangerous approach to cooperation with third countries, particularly with the USA and its ‘war on terrorism’;
- inadequate and poorly-defined data protection.
What is more crucial for the moment is keeping the system strictly within the limits for which it was created, not providing third countries access to information, ensuring that national bodies protect their data, in line with the national regulations that apply in each State, and opening a debate on the system, by introducing a moratorium.
–.I voted in favour, although I am afraid that some of the lines suggested for reforming the current management model of the Schengen Information System (SIS) could lead either to excessive monitoring – which would limit citizens’ freedom of movement – or to excesses in the activities of this System. I believe that a solution could involve proposing to create a European agency steered by a management board composed of representatives of the European institutions and Member States, and financed entirely from the EU budget and subject to control by the European Parliament. This would give us much greater balance between ensuring security and the freedom of movement of persons and goods, and also in the checks carried out by States at their own borders.
Bearing in mind the new reality that has emerged since 11 September 2001, the proper use of our monitoring and information-sharing mechanisms for monitoring our borders – in particular the new technologies – must be guaranteed. One issue of particular concern is the streamlining of the collective security instruments that are the subject of this proposal. On this point I have confidence that access for a greater number of authorities to SIS data will be moderate and rigorous and feel certain that only clearly indicated bodies (Europol, Eurojust and Police Authorities) will be able to access it and that the justification for this access will be objective and documented, in addition...
– Mr President, formally, the issue of self-handling received the most attentionduring the debate on the Directive on market access to port services. This is justified, as it can have a major social impact. In the process, however, we lost sight of the fact that the issue of self-handling cannot be considered separately from the policy on authorisations, since the Member States can make self-handling subject to prior authorisation. It is regrettable that we have missed the opportunity of communitising authorisations policy. A new competitive battle now threatens to be joined between ports imposing stricter criteria and those with less strict criteria, and likewise when it comes to issuing authorisations.
The draft directive on market access to port services, which was the subject of the Jarzembowski report, was designed to provide a transparent legal framework governing commercial services provided to users of seaports in exchange for payment and to open these services to competition.
This was an excellent aim, and it should serve to make French ports more competitive.
Nevertheless, the draft took very scant account of the safety and control matters, which are normally the preserve of the public authorities. In particular, pilotage services should not have been included within the scope of the planned directive.
The final version of the text as it emerged from the Conciliation Committee brought some improvements in this respect, in that the competent authorities could now limit the provision of pilotage services to a single provider for safety reasons, and the limitation of the period of authorisation was abandoned. Lastly, the Member States were now free to decide whether or not to set a compulsory limit on the number of authorisations to provide port services.
Even with these amendments, however, the proposed directive remained unsatisfactory. I personally abstained, and the draft was rejected by a narrow majority.
We have already pronounced ourselves twice on the draft directive for the liberalisation of port services (cargo-handling, passenger services, pilotage, mooring and towing).
Hugely important interests are at stake: economic and financial interests, but above all social and human interests.
Since our first vote on this matter, almost three years ago to the day, the French Socialists have fought to safeguard the public-service character of port services.
After several amendment battles, we achieved significant progress, particularly in securing the exclusion of pilotage and mooring services from the scope of the directive.
Having been unable to achieve the same success on cargo-handling, a service provided by dockers, by the time the second reading came round on 11 March 2003, we voted against a draft that is an integral part of the policy of relentlessly liberalising all modes of transport in Europe.
Today, the draft on which we are called to pass judgment, in the form of the joint text resulting from the conciliation procedure between Parliament and the Commission, represents a very distinct regression on all the points we fought to improve.
As it stands, this text is unacceptable.
. We welcome the rejection of the directive on ports. This result concludes an intense fight by unions in the sector which had our support and that of our political group as could be seen from the enormous demonstrations in front of the European Parliament in March of this year and in Barcelona and Rotterdam, in September, or even this week, with a petition containing over 16 000 workers’ signatures, in addition to the strikes, demonstrations and other actions. All of the sector’s unions opposed both this directive and the agreement reached at the conciliation meeting between the Council and Parliament, which has now been rejected.
This was a further piece of the overall package contained in the so-called ‘Lisbon Strategy’, which seeks to speed up the process of liberalizations and of opening up the markets in various sectors, from postal services to port services. This constitutes not only a swingeing attack on the public sector, but also calls into question the very concept of public service. The agreement that has just been rejected would, by introducing the principle of self-handling, promote social dumping and the gradual erosion of the salary and working conditions of the cargo handlers. The agreement failed to acknowledge the public service nature of port services, and left everything to be determined by the law of the market and by the primacy of competition. It did not even accept the system of prior authorisation for service providers.
For months Brussels and the governments have been indifferent to the fate of the employees of European port services, particularly the cargo handlers in French ports.
It is the latter, first and foremost, who will pay the high price for this miserable ultraliberal, antinational and antisocial offensive that has been launched against an unjustly stigmatised trade. The supposed ‘guarantees’ that have been introduced to restrict the right of carriers to handle their own cargo do not fool anyone; this provision, desired and prepared by the powerful shipping lobby, is designed to ensure the imminent disappearance of cargo handlers from European ports.
More precisely, the directive that has happily been rejected today would have opened the door wide to mass recruitment of foreign workers from third countries, an influx of cheap labour intended to replace the men and women whose professionalism and devotion to duty guarantee the competitiveness of our ports.
With the complicity of increasingly antinationalist governments, and especially the French authorities, Brussels is brutally imposing its Euro-globalist ideology of open markets, along with its corollary, preferential employment of foreign labour.
Anxious to defend the interests of French workers above anything else, the vehemently reiterates its opposition to this scandalous piece of draft legislation.
This is why the Members from the have voted against the Jarzembowski report.
The European Commission is pursuing its efforts to construct an area of unbridled global free trade in which the workers of the South, with no competitive advantage but their poverty, are used as a weapon against the workers of the northern hemisphere.
This regression strategy, which has already hit the men and women who work in our textile, leather, steel, coal and electronics industries, not to mention our rural populations, is now being applied to the service sector – all in the name of ultraliberal globalism. This is why Brussels has targeted port services, cargo-handling, pilots and dockers. Disregarding the need for safety and prepared to dismantle the social progress achieved through a century of struggles, the ideologists of Euro-federalism and the Talibans of free trade want to man their merchant vessels, many of them sailing under flags of convenience, with immigrant labour from Asia and the developing world that will undertake all the work and services currently performed by French workers in ports from Sète to Bordeaux, from Marseilles to Dunkirk, Le Havre or Anvers.
And so I, who represent the town of Sète in the European Parliament, and the movement led by Jean-Marie Le Pen say no to this policy of the slave shippers of global free trade, which is the scourge of nations.
.I welcome the outcome achieved in conciliation and declared my favourable vote in writing.
Throughout this complex process, the text has changed considerably, from one that was very negative on crucial aspects to one that provides balanced solutions that would lead to clearer and more transparent rules on access to the port services market. For those who want to access this market, of course.
The controversial ‘self-handling’ would be restricted to being undertaken only by the ship’s own crew and in coordination with the competent port operator. In the case of pilotage, the Member States would be given the necessary leeway for granting the necessary authorisation for tough rules and qualifications. Finally, the broad framework of the principle of subsidiarity would be respected. Every single port or port facility would be obliged to provide information on its own financial relations, thereby avoiding distortions of competition.
I therefore believe that this was a positive outcome – of course the outcome that was possible, given the make-up of the interests in question and of the controversy the issue has stirred up.
I regret that conciliation has been rejected by a slim majority. I am afraid that we will return to the worst stage of this process, delaying port development for years. I am also surprised that, in the final vote, more than a dozen voting machines – all belonging to Members who were voting in favour – stopped working for some strange reason and that, despite their immediate complaints, the President did not restart the vote.
The Members from the approve the aim of transparency with regard to access to port services. The companies operating in the domain of port services must enjoy full equality of treatment.
Nevertheless, we remain deeply attached to the safety of our ports. In the absence of sufficiently strict rules and sufficiently rigorous selection criteria, a number of operations where safety is of the essence, particularly in the realms of cargo-handling and pilotage, could be entrusted by rather unscrupulous ship owners to badly trained and underpaid crew members, which would turn our ports into veritable ports of convenience.
Because of our fierce opposition to this aberration, we have voted against the measures proposed by the Conciliation Committee, which are liable to encourage disruption in those services with a direct bearing on the safety of our ports. In particular, we believe that pilotage constitutes a public service whose function is to guarantee maritime safety and is not therefore one of the activities whose purpose is the organisation of services with commercial value.
Barely a year after the wreck of the , we strongly condemn the common attitude of the Commission, Parliament and the Council, which is paving the way for a misguided relaxation of the risk-management effort in our ports.
By a majority of 229 votes to 209, we have rejected the Jarzembowski report. Had we approved it, we should have run the risk of seeing disasters like those involving the , the or the , which have hitherto occurred exclusively in offshore waters, starting to happen within the confines of our European ports. I welcome the rejection of this directive.
In practice, it would have achieved nothing more or less than a proliferation of ports of convenience and widespread social dumping, to the detriment of safety, the workforce and the environment. It would have authorised shippers to use inexperienced, untrained and temporary labour to handle their own cargo. It would have undermined the terms of employment of port employees, especially of dockers. The same applies to employees in other trades, such as pilots, tug masters and inshore pilots, the quality and independence of whose services were jeopardised by the draft directive. The dockers had put us on guard against the dangers of this directive with a wave of Europe-wide strikes. Within a single week, more than 20 000 signatures were collected on a European petition against the liberalisation of port services, reflecting the anxiety of everyone in the sector. It is up to us politicians to continue listening to these professionals and to develop public port services on a European scale, which are the only possible guarantor of safety, legality, continuity and quality, of the preservation of past achievements in the field of social welfare and of respect for the environment. Let us hope that this defeat for the advocates of liberalism will be decisive and not merely a temporary respite.
Yes to liberalisation, but on the right terms.
I am in favour of opening port services to competition, subject to conditions, which ensure satisfactory safety standards.
I chose to abstain on the compromise that emerged from the conciliation procedure, because the result of the interinstitutional negotiations fail to reflect the work that has been done over a period of more than two years. Had the text been approved as it now stands, port services would have been opened to competition on terms which were far removed from the reality of seaport operations and, more seriously, which were detrimental to maritime safety.
On the issue of self-handling, there should have been a provision designed to guarantee that each of the handling services would be performed by suitably qualified staff, but the draft in its present form contains no such provision.
I am in favour of gradual opening of port services to competition, and I am convinced of its beneficial economic effects, but all these things have to be properly prepared. As the elected representative of a coastal city, I do not consider that the proposed directive was worded in such a way that it corresponded to the actual situation on the ground. This radical change in the life of seaports has to be prepared differently. Ideally, each port service should be the subject of a specific instrument rather than being crammed into an ‘all-inclusive’ package like this latest proposal. I hope that the Commission’s future proposals will be based on this different approach.
Mr President, I wanted to mention that the majority of my political group abstained or voted against the report, because the final result was not what we wished for as the continuation of efforts towards a Community action plan for women's organisations in the field of equality.
The proposal which came from plenary was not what we wanted. We want there to be equal distribution and equal rights between women's organisations. We recognise that the role and the work of the European Women's Lobby need to be safeguarded but, at the same time, other organisations also need to be given the opportunity to have a viable action programme. This did not come out of Parliament's proposal; on the contrary, Parliament maintains that there must be discriminatory treatment between organisations and that organisations which do not belong to the European Women's Lobby should be in a ‘second category’.
That is not our proposal, which is why we did not accept the final result. We consider that this programme is an opportunity to show that we believe in pluralism and in the variety of aims and concerns of women's organisations and to give them the opportunity, on a basis of equality and non-discrimination, to express their richness. We believe that it constitutes a basic support for our democracy and our political group will continue to work in this direction.
The principle of subsidiarity is important to us. We want to see a limited and efficient EU dealing with cross-border problems. To the extent that equality is a political issue, we believe that it is an area of responsibility for the Member States. Consequently, we do not want the EU to use its budget for distributing funds to organisations concerned with gender equality.
We have therefore abstained from voting on this matter.
I congratulate Mrs Kratsa-Tsagaropoulou on her excellent report on the proposal for a decision of the European Parliament and of the Council establishing a Community action programme to promote organisations active at European level in the field of equality between men and women, which I fully support, in particular as regards the need for this programme to ensure that the various women’s organisations undertake high-quality actions that are extended for as long as it takes for them to achieve their aim.
I also wish to emphasise that implementing this programme must not lead to cuts in other programmes or funds that implement annual priority issues set by the Union in this field, such as wage equality, participation in decision-making and reconciling working life with family life.
I voted in favour of the rapporteur’s amendments geared towards significantly improving the Commission text.
I condemn the existence of mechanisms attributing uniqueness, which create situations of privilege and of discrimination that breach fundamental rights themselves, specifically those enshrined in the Charter on Fundamental Rights, since these mechanisms impose conditions on or even run counter to the basic principles of social structures. This fact has been referred to by various women’s organisations working in this field at European level and who feel discriminated against. In particular, I would highlight Amendment 4, in the hope that the final text of the decision will move broadly in this direction. All the rules that give the European Women’s Lobby an advantage over other organisations are politically iniquitous and legally questionable. I agree in particular with Mrs Lulling’s speech in the debate. I am all in favour of women’s organisations receiving funding, but as in all other sectors, we must guarantee and promote the plurality of specific interests and of a specific vision for women.
In light of the votes in the specialised committee, I felt bound to vote against the report in the overall vote and will wait for the second reading.
I voted against the report as a whole and thus supported the rapporteur from the Group of the European People’s Party (Christian Democrats) and European Democrats, Mrs Kratsa-Tsagaropoulou. There is still unfair treatment when it comes to distributing financial aid between those organisations that are part of the European Women’s Lobby and those that have chosen not to join this umbrella organisation.
Even though, thanks to action by the Christian Democrats, the monopoly situation no longer exists, the European Parliament and the Commission want to continue to discriminate against women’s organisations outside the European Women’s Lobby by imposing special application requirements and by only approving such activities as are carried out by organisations that combat the abuse of women.
I find that unjust and difficult to understand, and I recommend fair and equal treatment.
..Like the rapporteur, I believe that transferring the financing of the administrative costs related to the activity of the Special Coordinator for South-East Europe and the corresponding office to the first pillar of the Union's activity should be done with ‘respect …[for] the competence of each Institution and should facilitate reinforcing the political accompaniment and monitoring of the Stability Pact's activity by the European Union institutions, in order to ensure that it will be complementary with the Stabilisation and Association Process.’
In this context and given the importance of the task, I support the proposal that the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy should have the opportunity to hold a hearing for the person nominated by the Commission and have the option of ratifying or rejecting this nomination.
The aim of the amendments proposed is consequently to ensure the participation of the European Parliament in this decision-making process for nominating a Special Coordinator and to establish a deadline for the duration of the term of office of the appointee.
I am interested in the rapporteur’s proposal that the ‘Stability Pact for South-East Europe’ could become a permanent task for the European Union, with the ensuing creation of new, permanent administrative structures, although the adequacy, proportionality and feasibility of this proposal will need to be evaluated in light of the stated aims.
I voted in favour.
We in the Moderate Party have always been of the view that non-profit-making organisations are more efficient than state organisations at the job of combating destitution and hardship in the non-industrialised world. Earmarked funds are, as a rule, made better use of through such arrangements.
The same reasoning naturally applies also to the EU’s development work and reciprocal cooperation with developing countries. We have therefore voted in favour of the report. Organisations receiving EU aid must nonetheless be selected objectively and without bias.
.I voted in favour of the report because I believe that the amendments tabled by the rapporteur improve the wording of the Commission proposal, by introducing criteria that are feasible, rational and, at the same time, humane. Although, on the one hand, there is an attempt to avoid the duplication of spending and to improve the coordination of activities in order to prevent wasted efforts and expenditure, on the other, the report takes particular care to ensure that the dignity of the human person – something that is so neglected in the least-developed regions – is given the respect it deserves, as well as reciprocal knowledge and understanding, factors that should govern all Union policies towards third peoples and States.
I agree with the rapporteur’s statement that dialogue between cultures and civilisations now, more than ever, has a crucial role to play in ensuring peace and stability in the world. The same applies to universal respect for human rights.
I would emphasise the programme’s geographical coverage, because this should facilitate closer dialogue with the countries of Africa and Latin America (the ALA countries), the countries of the euro-Mediterranean partnership (MEDA countries), the countries of the former USSR (TACIS countries), the countries of the former Yugoslavia (CARDS countries) and the candidate countries.
The big challenge now faced by the EU is to bring about national understanding for cross-border measures and European cooperation, arising from the insight that a national perspective is not enough where every issue is concerned. There must be an integrated approach to the European issue, taking place at European level and within the national parties and civil society, and the issue must, above all, be a part of the political consciousness of Europeans. If people’s perception is that politicians and administrators are producing propaganda-style material, this may damage the European idea. Understanding should instead be brought about in relation to those issues that people confront in their everyday lives and that they see as being impossible to resolve on the basis of a national perspective. There is also always a risk of arbitrariness in determining and distributing this type of public aid. We therefore choose to abstain from voting on this matter.
.I congratulate MrsRühle on the report she has drawn up on a proposal for a Council decision establishing a Community action programme to promote active Community citizenship, to which I give my vote, in particular because of the need to support organisations working in the field of promoting active European citizenship.
I also wish to emphasise that it is not enough to develop the concept of citizenship from a legal point of view in order to exercise the rights permitted by the Community . The citizens must be involved in developing the European project and must be brought closer to the European reality. Attaining this objective will specifically require fully and effectively disseminating the Union’s values and objectives, using the media for example and involving the Community’s citizens in discussions and debates on European integration, relying on the multiplier effect of passing on their views.
I would also like to emphasise that promoting active citizenship must be undertaken for all of the Union’s citizens, by no means overlooking those who live in regions that are far from the centre of Europe, particularly the citizens of the outermost regions.
–. I supported this report, although I feel that the problem often lies elsewhere and is basically of a more general political nature.
I already made some observations on the technical aspects in my speech during the debate in plenary. I do, however, wish to criticise the blatant favouritism in the process of identifying organisations to benefit from generous Community financial support, which apart from being discriminatory and contrary to a proper understanding of fundamental rights, is totally counterproductive. Such an approach alienates the citizens and increases their suspicion instead of bringing them closer. The scant interest on the part of European citizens in European issues clearly reveals the urgent need to adapt some variables and to revise fundamental policies and attitudes.
–.The concept of ‘European citizenship’ must not be an exclusively legal argument. Dialogue between the citizens and the European institutions must be enhanced and the intermediate structures linking citizens with the European Union and its institutions - ‘the media, national parliaments’, etc... must be strengthened. To this end I would emphasise the need to continue to support town-‘twinning’ schemes between the various peoples of the Union given the important role that these have in promoting civic identity and mutual understanding between the peoples of Europe. It is important to ensure that adequate and sustainable funding is provided to support twinning.
–.As I have said on so many other occasions, I support measures that make an effective and active contribution to raising environmental quality standards. This proposal seeks to protect human health and the environment from persistent organic pollutants (POPs), which are chemical substances that remain in the environment, accumulate in living organisms through the trophic network – a complex networked interaction of the food chains – and therefore risk having harmful and particularly prolonged effects on human health and the environment. These pollutants are transported far from their source, cross international borders and can even affect regions in which they have never been used or produced.
These proposals address the integration of these two international agreements into the Community legal framework. As regards the Stockholm Convention, on the basis of its signing by the European Union and all its Member States on 22 May 2001.
This warrants my full support.
Mr President, on behalf of my Group, I would like to underline that we support this resolution very strongly. At the Intergovernmental Conference, different governments have already tabled many amendments to the draft Constitution. This is already creating the danger that the draft Constitution will unravel as different bits are taken away by different governments objecting to different points.
On top of that, sectoral councils different Council formations with different sectoral ministers are suddenly coming in with new proposals half-way through an IGC. These proposals focus on the particular sectors of the ministers involved, and do not take an overall view. This, for the first time, suggests that the budgetary powers of this Parliament should be in comparison with their current status. We consider this to be an alarming and unacceptable way of proceeding. These positions were not staked out by any single government either at the beginning or end of the Convention, or at the beginning of the IGC. To have sectoral ministers suddenly, in the middle of the IGC, coming up with new points that were not even listed by their own governments as issues for discussion in the IGC represents a new threat and a new danger. That is why my Group as a whole vigorously supported the resolution that we have just adopted.
The European Parliament is furious about the initiative taken by the national ministers of finance, who have asked the Intergovernmental Conference to undertake a radical revision of the budgetary provisions of the draft European Constitution. According to Parliament, the ministers want to diminish its powers and restore those of the Member States.
In fact, there is more reason to be furious about the draft produced by the Convention, which managed, under the tutelage of the European institutions, to enshrine a huge increase in the budgetary powers of the European Parliament in its articles on the finances of the Union, giving it the same powers as a national parliament, with the exception of the power to levy taxes; moreover, it charged the Council to legislate on the ‘modalities’ relating to the Union's own resources, thereby leaving the door ajar for further developments in the direction of tax-raising powers.
To the extent that the Union is funded by its Member States – an excellent rule – it is only right and proper that they should have the last word on the budget, or at least on the multi-annual financial framework. If this were not so, the European Parliament would be free to vote for expenditure matching its inflated perception of its own powers.
We therefore consider the finance ministers’ initiative to be justified, and so we refused to vote for the resolution of the European Parliament.
. Conservative MEPs and MEPs from the Moderate Party believe that the financial perspective should be decided upon by Member States in unanimity and that the European Parliament should not be involved in this process.
However, once the financial perspective has been fixed, we believe that the European Parliament and the Council should have an equal say in deciding how the money should be spent.
. We have rejected this attempt to impose a pseudo-constitutional process to legitimise the Convention document and we disagree with the support expressed for the financial provisions it establishes. These provisions seek to achieve a major change as regards substance in relation to the existing Treaty, by including the financial perspective and the budgetary discharge in the so-called ‘Constitution’. In other words, they wish to transform the current interinstitutional agreement and to ‘constitutionalise’ the financial perspective, erecting a more substantial barrier, not only to its revision or modification, but also making approval of the annual budget dependent on the upper limit of the financial perspective, as stated clearly in the reading of Article 52(5) and Article 54(3) and of the provisions of Article III-308.
We have always argued for financial perspectives that safeguard the principle of economic and social cohesion in an enlarged EU and we must not forget that today’s budget is the lowest since 1987, in relative terms, in other words, less than 1% of Community GNI, which makes a revision of the financial perspectives necessary.
As to the amendment relating to the referendum on the results of the IGC, I wish to say that our vote in favour of the referendum is unambiguous and makes it clear that we are against a European referendum or a referendum on the same day as the European elections and that we demand that the constitutional rules of the Member States be respected.
.– EU policy towards the other countries of the Mediterranean is becoming more and more aggressive. Its basic objective is to turn these countries into its satellites, penetrate their markets and exploit their people and wealth.
To be specific, the ΕU is calling for alignment on issues of 'terrorism', judicial and police cooperation, even participation in its actions within the framework of foreign policy and defence policy, offering training for the necessary political and military staff. At the same time, it is demanding privatisation and liberalisation, even in the service sector, while promising investments solely in the private sector. As if that were not enough, it is trying to force through immigrant expulsion agreements.
Under these circumstances, talk of dialogue between civilisations sounds ridiculous and we wonder what purpose the proposed parliamentary conference will serve.
The European Parliament resolution sticks to this line and, while giving lessons about human rights, says not a word about their flagrant violation in Turkey or about the occupation of Cyprus, while Palestine is dealt with in the usual way of sitting on the fence between sacrificer and victim. It is more than clear that the development of the Mediterranean will not come about through cooperation with the ΕU.
That is why the MEPs of the Communist Party of Greece voted against the resolution.
.– The issue here is the revival of the Euro-Mediterranean partnership. The people who live around the Mediterranean have needed no vote by a European Parliament to establish relations among each other, as they have done since time immemorial. For thousands of years, the Mediterranean has not been an obstacle, but a link between peoples.
It is significant, however, that in this, the twenty-first century, where the means exist whereby humanity may form one united and fraternal community, society is going backwards. Now that the Mediterranean is no longer a physical obstacle as such, thanks to modern transport facilities, it is being surrounded by legal and material barbed wire. Those who live in the southern Mediterranean, in Morocco, governed by ‘our friend, the King’, in Algeria, governed by the dual dictatorship of the military and Islamic fundamentalists, in Tunisia, which only French diplomats consider to be democratic, find it increasingly difficult simply to come to France despite the fact that there are a thousand links between these peoples of the southern and northern Mediterranean.
Therefore, if we want to talk about a ‘Euro-Mediterranean partnership’, the least we can do is to allow those from the Maghreb who live in France to live there with dignity, as human beings in the twenty-first century, whether they are there legally or illegally. They should be granted all civil rights, in particular the right to vote and the right to move freely throughout the European Union.
Rather than opening the borders between EU countries slightly only to close them even tighter on the outside, Europe must be an open Europe that shares its resources with the peoples of these countries, which it pillaged, colonised and exploited for so long.
–.The resolution contains points with which I agree, specifically the aim of establishing ‘genuinely equitable cooperation’ in the Mediterranean, support for ‘those Israelis and Palestinians who are working for a fair and equitable settlement to the conflict’, ‘opposition to the practice of the death penalty’ and establishing a moratorium or the active commitment of the EU to ‘settling the conflict in the Western Sahara’.
I must emphasise, however, that, amongst other aspects:
- the resolution advocates a ‘policy of economic openness and of internal liberalisation in third countries’ and urges ‘extending the processes of South-South cooperation as the sole means of achieving a genuine free trade area’, which is the real dogma of neoliberal capitalism;
- it defends the EU’s current repressive policy on immigration, when it suggests as a priority measure ‘stepping up efforts for readmission to countries of origin and of transit’, and rejects amendments tabled by my group condemning the recent creation of ‘European charters’ for expelling foreigners. Let us remember that such action is prohibited under the European Convention of Human Rights;
- the resolution does not criticise the Israeli Government’s policy of occupying Palestine and of repressing the Palestinian people.
Hence my vote against.
.I voted in favour of theresolution on EUROMED, because I believe we should also look to the South, where the Mediterranean, North Africa, and the Middle East are of the utmost importance to the European Union and not only for reasons of geography. Our political and strategic partnership must, therefore, definitely go beyond the economic and financial level and attempt to bridge the gulf that exists between current living standards in the various parts of the Mediterranean.
Contributing to the privatisation of economies, to support for small and medium-sized businesses that create employment, which help to stabilise immigration in the countries of origin, and contributing to eliminating illiteracy, accepting education as one of the most important factors for development, and increasing cooperation in the field of justice, the fight against drugs, organised crime and terrorism, constitute key priorities that add to the dialogue between cultures and civilizations.
Much, therefore, remains to be done, starting with the institutionalisation of the Euro-Mediterranean parliamentary assembly. I hope, then, that the Naples Ministerial Conference is a success.
.– This joint motion for a resolution contains both good and bad. There are some protests against the war that Putin is leading in Chechnya but also self-congratulations on the progress made in the area of police cooperation, not to mention the hope that ‘the progress made in Russia to create a positive environment for the development of trade and investment by Russian and foreign companies’ will continue.
We voted in favour of the amendments that protest against the war in Chechnya and abstained on the remainder of the resolution.
It should be remembered that while the European Parliament is getting ready to speak out against ‘the human rights violations in Chechnya’, the European Heads of State, from Berlusconi to Chirac, are falling over each other to play host to Putin. It is true that ‘birds of a feather stick together’ and that the major Western states have as many and more wars of oppression to their name as Russia.
. Russia is undoubtedly a country of considerable strategic importance, not only in terms of developing democratic values, but also of enhancing the Common European Economic Area. We must not, however, allow our view of Russia as a partner or even an ally to prevent us from genuinely addressing any potential problems there. Without wishing for a moment to challenge Russia’s territorial integrity or sovereignty, the fact is that there are some issues to which we cannot simply turn a blind eye. Our concern at the current crisis in Chechnya, with the steady stream of reports of serious human rights breaches, obliges us to keep this as a special item on the European agenda and to ask the Russian authorities to reopen negotiations with all the parties involved, in order to reach a political solution to the conflict. Although this issue was not covered by the conclusions of the latest EU-Russia Summit, its inclusion in the European Parliament motion for a resolution determined my vote in favour, because the paragraph criticising the Italian presidency, which could have turned my final vote the other way, was voted on separately, and I was therefore able to express my opposition to it.
, . – The Commission communication and the Napoletano report follow on from and specify the Solana doctrine presented at the Thessaloniki summit setting the priorities for the Union's foreign policy.
Following enlargement, within the framework of competition with the USA to divide up the planet, the ΕU is seeking to control its new eastern and southern neighbours. The texts impudently talk about creating a 'circle of cooperation' at a time when they contain direct or indirect coercion and the stick follows the carrot. For example, for the areas of Transnistria and Moldova, which are seen as sources of instability, ideas are being examined to send even military forces, while in the Ukraine, the carrot of aspiration to join the European Union is offered in order to stop it joining the ΚΕΚ.
The prospect of creating a Free Trade Area is also offered, provided that they liberalise their markets and join the EU single market, in other words once the western European monopolies have been allowed to penetrate and plunder their economies.
As far as border security is concerned, the position of the ΕU can be summarised as follows: electrified fences for immigrants and 'terrorists', open doors to trade.
We are voting against the report, because it endorses the strengthening of the European Union's political and military interventionism, militates against the right of every people to choose their own path to social and economic development and adds new threats to peace.
With the forthcoming enlargement, the future Member States of the European Union will come into contact with countries which, whilst sharing various strategies and partnerships with the EU, do not have any institutional link of a Community nature with the Union. This being the case, the stability and security of the entire European continent depends on better relations being developed between all its States: those of the European Union and its new neighbours on the one hand, and between these new neighbours, on the other. A policy of mutual good neighbourly relations is therefore not just desirable – it is crucial.
Since there are no plans in the foreseeable future for further enlargements, despite the high expectations of many of the new neighbouring countries, and since enlargement is a politically distinct process, the aim must be to create an inclusive strategy for relations with the States neighbouring the enlarged Union which does not yet have an appropriate framework and it is consequently this framework that we are now addressing. As the rapporteur explained, the aim is to move beyond the approach of bilateral relations between the European Union and each of the countries in question, by promoting relations with all these countries as a whole, and at the same time by encouraging all of these countries to develop balanced and mutually beneficial relations amongst themselves.
Consequently, I voted in favour of the report.
. For many years, Europe has promoted itself as a melting pot of many different cultures, whose constant intermeshing has had an impact throughout the world. Europe has grown, developed and finally united as a result of its fruitful relations with peoples and cultures from all over the world, starting, of course, with its closest neighbours. I therefore believe this communication by the European Commission to be of the utmost importance, because it is proof of the historic task and duty being fulfilled and I am very pleased to see this.
I agree with the idea of creating areas of cooperation, as proposed in the report, that include policies devoted to human rights, democracy, civil society, education, research, culture, the movement of persons, judicial cooperation, the fight against terrorism, conflict prevention, the movement of goods, services and capital, employment, infrastructures and information and communication networks. The general conditions must therefore be established to enable us gradually to share common values and principles and, of course, well-being and progress with all the countries involved.
I therefore voted in favour.
I am delighted that the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and now Parliament as a whole, has adopted paragraph 15 with its positive wording concerning European states’, especially Ukraine’s, future opportunities to become members of the EU. Originally, that was an amendment I tabled in the committee.
I also welcome the fact that Parliament approved my Amendment 21, supported by the Group of the European People’s Party (Christian Democrats) and European Democrats in its entirety and clearly condemning those ‘who use violence in the name of religion’.
It is especially important to issue such repudiations in these times of Islamicist terrorist attacks such as those as recent as today’s attack on the British Consulate in Istanbul and the attack at the weekend on two Jewish synagogues in the same town.
. In good time, the Commission has submitted its communication on ‘Wider Europe’ and clarified how it might shape its relations with its ‘New Neighbours’ following enlargement in 2004. It is regrettable that the region of the Southern Caucasus is not included in it, even though we will have immediate external borders with it when Romania accedes to membership.
It is not only from televised images of the post-election demonstrations in Georgia or the confusion in Azerbaijan, also following elections, that we know how explosive the situation in these countries is. When, too, the European Commission constantly stresses that Europe has more of a presence in these countries, is exerting greater influence and providing more financial support than is generally known, it is all the more surprising that this region is not even mentioned once in such an important document on the European Union’s future relations with its eastern neighbours.
I am, then, all the more grateful to the rapporteur, Mrs Napoletano, and to the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, for remedying these defects and, in their excellent report, making explicit reference to the Southern Caucasus region. I very much hope that the Commission will take Parliament’s demands seriously.
Mr President, my Group voted against this report because we feel that this issue has been pushed and promoted by the arms industry. The rapporteur took offence at my saying this, but in reality you only have to look at the report and the conclusions of the Thessaloniki summit to see that it is clearly the arms industry in Europe who is setting the agenda and that everyone else is following. This is all about creating a European arms industry that can compete at an international level. It is about channelling our precious resources for research into producing weapons that are going to cause conflict in other parts of the world.
The European Union space policy, for example, is heavily oriented towards security and defence applications such as signals. It is quite clear right down the line, that this is basically about promoting and supporting the arms industry. The CEO of the second largest aerospace and defence company in the world EADS has actually bemoaned the fact that the US already invests six times more than Europe in armaments research and that while the research budgets in the US continue to rise, those in Europe stagnate. That is something to be welcomed rather than criticised. We should be channelling our resources into something of greater benefit to mankind.
He goes on to say that our defence industry is already at a serious competitive disadvantage, but the time has come for that industry to realise that it should move away from producing weapons that cause havoc around the world and start to produce something that will contribute to the betterment of society rather than to its destruction.
Anyone who challenges my claim that this is basically aimed at the vested interests of the arms industry only has to look at what we voted on today and what the Council decided. There is absolutely no argument here. It is quite clear that this is at the behest of the arms industry. It is also quite clear from the rapporteur's report that this is the case. It is unacceptable. We believe that this is an incorrect use of resources.
.– The report which we have examined is a monument to warmongering rhetoric which reveals the real intentions of the ΕU to share the role of global policeman with the USA, while at the same time donating billions to the military/industrial complex.
The text, without any trace of shame, laments the reduction in military orders after the end of the cold war. It is concerned about the 'failure of several Member States to spend more on defence', which 'may jeopardise the cohesion of ΝΑΤΟ', which 'remains not only a fundamental guarantee for the stability and security of the Euro-Atlantic area, but also an essential framework for developing joint operations'. It therefore calls for the development of a 'European defence equipment industry which is competitive and viable' in keeping with the decision taken at the Thessaloniki Council, the Solana letter and the European constitution, which obliges everyone to improve their military capabilities.
Let this decision be the EC's answer to all those who deceive the world by saying that the ΕU is the guardian of world peace and that the objective of the common defence policy is to safeguard security. For them peace means war and security means repression.
Needless to add that the MEPs of the Communist Party of Greece condemn the warmongers and voted against the report.
.I support the report drawn up by my fellow countryman and friend Luís Queiró, because I agree with the need to adopt measures that will enable us to establish favourable conditions for developing a competitive and viable European defence equipment industry.
Savings and added value can and must be found in the field of defence, by means of cooperation involving relations of ‘industrial and technological interdependence’ that help to ensure that defence spending is used more effectively and that overlapping is avoided. It is not reasonable that the situation seen in all the Member States of the European Union should continue, when their defence spending amounts to 50% of what the United States invests in order to obtain the equivalent of only 10% of the military capacities of that country, which is an ally of ours.
The inadequacy of the means harnessed by the countries of the EU as a whole is not desirable either for Europe or for our allies in NATO. It is worth referring, moreover, to the greater responsibilities for managing civilian and military crises that the EU will have under the ESDP.
.  The European Commission and the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy largely agree on a greater military role in the world for a united Europe, that is to say, intervention outside its own borders. That role should be backed up by a European arms industry producing standardised products. The Member States should spend more money on it. This report goes that little bit further again by calling for even deeper integration of the EU and NATO, by demanding money from the Structural Funds – which were intended for regional development – to fund arms programmes, and by proposing that the European arms trade no longer be held back by national controls. I note this with horror, partly because the envisaged combination of a strong European arms industry and free-market competition will result in people no longer wanting to remain dependent on European armies’ fluctuating need for new arms. New markets outside the EU will therefore be sought. A recent example of this is Belgian arms exports to Nepal, which enable the Nepalese army to commit preventive murders of poor farmers who might possibly at some stage be in a position to offer armed resistance. Even if employment and economy are allowed to take precedence over everything else, there are better ways to spend our tax revenues.
.I share the rapporteur’s position on Community policy in the field of defence equipment and congratulate him on the balance he has managed to achieve in an area of obvious importance and sensitivity, and which often provides the backdrop to the most deeply held differences of opinion.
I believe that the approach adopted, which is one of cooperation, not of competition, between NATO and the European Union when it comes to their respective competences is one way of realistically and clearly viewing the common defence effort that, since 1949, has borne fruit. It is also a way of respecting the Member States that do not shy away from giving pride of place and importance to transatlantic relations and that wish to cherish the Atlantic Alliance rather than destroy it.
Strengthening and streamlining the European defence equipment industry with a view to creating a competitive European market for defence equipment is an aim that could be justified by the need to streamline its funding, to harmonise regulations on equipment, to exercise political and parliamentary control and to engage in research and development, provided that, in practice, genuine competitiveness is maintained in the fields of defence and security and provided that we fight against operational centralism and industrial concentration, which would inevitably benefit the countries with the best defence equipment and technologies.
This report consequently enables us to offer Member States a solid framework for discussion which, whilst taking account of the differing interests of the Member States in ESDP...
The overall tenor of the Commission’s proposal is constructive. The EU must make a better job of coordinating the production of defence equipment between the Member States. Taxpayers would thus get more from their taxes.
I was unable, however, to support paragraph 12, which says that ‘Community support programmes should be set up to review defence equipment’, and this in a context relating to the EU’s external borders. The EU is not at present a defence union, and it must not therefore be described as such, either.
Parliament also proposes that increased orders of military equipment are needed ‘in order to ensure a safer world’. Certainly, international terrorism and other worldwide crime constitute an extensive threat to the Western democracies and to human dignity. By definition, this evil must not, however, be combated militarily in all situations, which is why I voted against recital G.
The coordination of production and research between the EU Member States where defence equipment is concerned will hopefully lead to greater efficiency and better management of resources. That may in actual fact lead to the possibility of reducing military appropriations, without weakening military capability. Parliament’s conviction is that the appropriations should instead be increased.
There is a need in the EU for a certain coordination of the use of resources in the area of military capability, and that is a task that we support. What, however, I cannot support is increased expenditure and investment in the defence area. I am also opposed to the idea of Community support programmes to review defence equipment. That is something I do not consider falls within the EU’s area of competence.
We do not believe that a common body in the defence area constitutes a problem in principle, but it presupposes that cooperation be engaged in at an intergovernmental level. Defence issues are, and should be, ones about which the national parliaments have the sole right to take decisions.
.– The Queiró report defends a Europe that is totally at odds with the values I uphold. It ‘insists on the need for the EU to endow itself with military capabilities, so as to ensure the credibility of its foreign and defence policy objectives’, affirming that ‘if this project is to be successful, Member States must make a commitment to military expenditure over a period of time’. It ‘expresses its conviction that NATO remains not only a fundamental guarantee for the stability and security of the Euro-Atlantic area, but also an essential framework for developing joint operations’. It defends ‘the development of a European defence equipment industry which is competitive and viable’ and concludes that it is essential that ‘Community support programmes be set up to review defence equipment’. All of this is a vibrant plea for European militarism, defending the interests of arms dealers. I, myself, refuse to accept military competition, irrespective of the ‘bloc’ in question. I want to promote peace in the world, which leads to better living conditions. Those who justify the increase in defence expenditure are doing nothing to meet social needs; their key concern is the interests of their shareholders. That is why I voted against this report.
.  In the Western Balkans, on the territory of the former Yugoslavia, there are still a great many unresolved problems in relations between the peoples living there. External interference in wars has contributed to this. Coercion by military means without power of persuasion does not provide the key to a democratic future. Foreign troops are still stationed in Bosnia-Herzegovina, Kosovo and the Former Yugoslav Republic of Macedonia. An administrative status for the Republic of Serbia in northern Bosnia, for the areas inhabited by Croats on the south-western fringes of Bosnia, for Kosovo and for Albanian-speaking north-western Macedonia is still being put off until some future time. Lasting solutions that have genuine support among the inhabitants must be found, and quickly. The admission of areas of the Balkans to the EU while their administrative future is still contentious could potentially suck the whole of the EU into civil wars and their suppression. Although I do not subscribe to the approach of the rapporteur, Mr Lagendijk, on the military points, I believe that the strengths of his report lie in its opposition to the undermining of the International Criminal Court by the USA, its demands for equal rights for the Roma and its criticism of the humiliating visa regime. I also support his call for a speedy settlement of the permanent status of Kosovo on the basis of far-reaching autonomy or independence. Unlike those in my group who are abstaining on account of Kosovo, I support this report.
. The ΕU, having broken up Yugoslavia together with the Americans, is rudely blackmailing the countries which emerged and which are absolutely dependent on foreign aid, countries of a miserable protectorate. While they themselves set up the politically expedient International Criminal Court for the Former Yugoslavia, they are demanding that the authorities in these countries play the role of law and order authority and arrest and hand over other 'war criminals'. The report calls for agreements not to be signed with the USA which undermine the International Criminal Court, when the ΕU defends broadening trans-Atlantic relations and is currently haggling with the USA as to how and when it will succeed them every time they withdraw a division of their forces from the Balkans in order to turn them against some other people.
Why this continuing interest on the part of the ΕU? ‘The stabilisation and association process countries’, as they are called, ’have become the most challenging test case for a mature and effective European common foreign and security policy’, the explanatory statement cynically admits. In other words, the countries of the Western Balkans are simply a test laboratory for the application of the CFSP. A laboratory constructed over the dead body of Yugoslavia!
That is why the MEPs of the Communist Party of Greece voted against the report.
–.On 16 June 2003, the Thessaloniki European Council adopted the Agenda for the Western Balkans and, a few days later, the Heads of State or Government of the EU, of the future Member States and of the countries of the Stabilisation and Association Process (SAP) issued a Joint Declaration on prospects for the SAP and for the accession of these countries to the European Union.
This report considers the positions expressed in these initiatives, and its key component is the prospect of the future accession of the countries of South East Europe. It also aims to present clear guidelines for countries participating in the stabilisation and association process on the best way of addressing the challenges specific to each of these countries in their attempts to come closer to the European Union and in the context of the negotiations they have embarked on with the European Institutions.
At a time when criteria are being presented to these States and standards are being set, we would do well to advise the Member States to show the same humility and the same capacity to accept criticism about the issues they raise and to think carefully about them, specifically in relation to protecting human life and to conducting active policies against corruption, organised crime and trafficking in human beings, weapons and drugs.
The process of stabilisation and association that has been proposed could constitute an ambitious accession strategy, and it therefore won my vote.
.– The Lagendijk report supports the general direction of the Thessaloniki Joint Declaration of June 2003, to the effect that, ‘the preparation of the countries of South-East Europe for their future integration into the European structures is a major priority of the European Union.’ The Stabilisation and Association Process is considered to be a decisive stage in this respect.
I, myself, do not have a ‘closed’ idea of European integration. We are steeped in hypocrisy here: should Bosnia-Herzegovina ‘take responsibility for its own development and rely less on the international community’? We are waiting to see the results of the adverse social and institutional effects of an interminable protectorate that is producing what independent Bosnian researchers term a ‘dependency syndrome’. In addition, how can we talk about ‘neutrality’ while the EU’s economic, political and military actions have encouraged first Montenegro and then Kosovo to strive for independence, only to urge them subsequently to abandon the idea? The first challenge is to do away with protectorates. This requires a critical assessment from the European Parliament, taking account of the opinions of the societies in question, of the choices and responsibilities of the EU and NATO. That is not the approach followed in this report, and for that reason I abstained.
That concludes the vote.
(4)
The next item is the debate on the oral question (B5-0413/2003) by Mr Rocard, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the current situation of the European networks and Info-Points.
– Mr President, Commissioner, our committee has put down this oral question because our members, the public and the staff of the European Info-Points have learned that the Commission wrote to the Info-Points in September 2003, informing them that, with effect from 1 January 2004, the beginning of the election year, financial support for these information agencies, which are of such great importance to the public, was to be curtailed. This course of action amounts to closing down some 270 Info-Points in the European Union, each of which receives approximately EUR 20 000 per annum to support them in their work, but it does not, in principle, affect other Info-Points attached to other, larger institutional structures such as national or regional parliaments.
I would like to start by pointing out that the Commission did not think it necessary to inform Parliament about this, whether by writing to it or within the framework of the Interinstitutional Information Group, which, as you will be aware, is composed of the chairmen of Parliament’s Committees and the Commissioners responsible for information and communications policy. I leave it to you to judge the quality of our interinstitutional relations! In this instance, however, we are not dealing with a simple financial problem, such as often crops up with programmes or projects in other policy areas. This, on the other hand, is about a strict interpretation of the new Financial Regulation and about the serious consequences – for us and the Commission – resulting from such a rigorous application of this legal act.
We are well aware that the new Financial Regulation that we adopted in this House, does not permit operating grants, but a solution must nevertheless be found to this grave problem so that the Info-Points affected can continue to work through 2004 and can continue to inform the public about the activities of the European Union and the work that we do on a daily basis.
The Commission should be aware that the European elections, although they are often described as a matter for Parliament, are not only that; they are far more a process of active public participation in which the Commission should also join. The Info-Points and Carrefours make a substantial contribution to the European Union’s information and communications policy, and their significance should not be underestimated, particularly at a time when enlargement is within sight and in view of the continued and increasing need for information campaigns.
The European elections and the signing of the EU’s new constitution are almost upon us, and need particular attention in addition to ongoing information on what is going on in the EU. These information offices, which are intended to address primarily the local population and people living in the regions, are indispensable, and so I would like to put three questions to you, and I would also like to urge you to answer them. What action will the Commission be taking to guarantee that the networks and Info-Points can carry on unhindered with their valuable work in a year that is to see both the European elections and the enlargement of the EU? How will the Commission ensure the future provision of funding for this work? When will the Commission take a decision on the funding arrangements for the future?
. I regret that Parliament was not informed. This is not within my portfolio but I am told it was not intentional, and would not want it to lead to any deterioration in the essential cooperation between our institutions. We recognise the acuteness of feelings, especially since the work of the information system and centres is of clear importance not only to Members of this House, but also to anyone committed to developing an understanding of the European Union, what it does and what it stands for.
The honourable Member has made it clear that she, like many other Members, has criticisms of the Commission's decision to cancel from next year the operating grants hitherto provided to networks and Info-Points. I would therefore like to clarify exactly which information outlets we are dealing with, explain the nature, size and impact of the subsidies provided by the Commission to them and update her and the House on the Commission’s latest course of action in direct response to her question and the numerous questions and representations on this issue by Members of this House and others.
There are currently more than a thousand grassroots public information relays and networks overseen by the Commission’s Directorate General for Press and Communication. They are housed in what are known as 'host structures', which are generally national, regional or local authorities, NGOs or universities. They include: 126 rural information and promotion Carrefours; 140 Info-Points Europe IPE in urban areas of the Union; nearly 800 European Documentation Centres EDC generally situated in large higher education establishments worldwide; and a network of around 500 experts in one or more areas of European Union policy as conference or other forms of public speakers known as 'Team Europe'.
All of these public information relays receive support services in kind from the Commission. The main types of support are: free public documentation and publication: around 3 million copies a year and specialised assistance via a dedicated helpdesk at a cost of about EUR 1.5 million a year; free training for relay staff totalling about 800 person-days a year; access to an interactive intranet; and an exchange programme for relay staff with over 3 000 person-days a year.
These services are designed to help the relays provide their correspondents with quick and up-to-date responses to their questions on EU policies, programmes and funding opportunities. They are not in jeopardy. It has long been the Commission’s intention not only to maintain such technical assistance but also to increase it.
Meanwhile, it is important to note, in order to avoid any misunderstanding, that only the 266 host structures of the first two of these relays and networks – the IPEs and Carrefours – have ever received operating grants from the Commission since DG Press started overseeing them in 2001. They generally amount to about EUR 20 000 a year or EUR 5.4 million in total. In the majority of cases, the money given to the host structures has been supplemented by larger contributions provided from domestic resources.
As the House is aware, the Financial Regulation that came into force on 1 January 2003 no longer permits direct operating subsidies to be awarded to external bodies without either a call for proposals or the establishment of a legal basis for expenditure.
I would also add that, in its 2002 Activity Report, the Director-General of DG Press felt compelled to enter a reservation about the management of the relays because it was not possible to guarantee, with the resources at its disposal, proper monitoring and control of a relatively high number of small grants. Those misgivings were borne out by the recent findings of the Commission’s Internal Audit Service which recommended first, the development of different working methods and audit practices, second, the introduction of more appropriate management tools, and third, the improvement of the standard of agreements and the structure of the expenditure financed.
The Commission therefore confirms that the proposal adopted on 29 September 2003 to terminate grants with effect from 2004 complied fully with the Financial Regulation and its implementing provisions. It was therefore right, in legal terms and for practical purposes.
The Commission acknowledges, of course, that the decision provoked sharp reactions and protests from many national relay coordinators, several Member States, and several Members of this House. We understand the reasons but we also seek to abide by the letter and spirit of the law of the European Union.
Further to the amendment to the 2004 draft budget tabled in this House, and placing in reserve the appropriations under three of the budget headings related to the activities of DG Press, the Commission was given the task of trying to reach an accommodation that, as far as possible, satisfied the demands for operational continuity sought by Parliament, whilst also securing financial monitoring and control.
The Commission is aware of the particular political importance of the year ahead and, in response to the honourable Member’s question, I would make the following points.
First, at our meeting on 11 November 2003, the Commission noted that we would have to take up the matter of host entities’ grants again, with a view to taking a final decision in the light of the outcome of the budget trialogue of 13 November.
Second, in order to retain the current system for 2004, there would need to be a Commission decision providing for a waiver to the rule in the Financial Regulation that requires a call for proposals that is accompanied by adequate monitoring and control provisions tailored to the results of risk analysis and backed by a joint policy declaration by the three institutions. This solution would be justifiable for one year only, but may provide a kind of bridge that would ensure the continuity the honourable Member seeks.
That proposed solution was subsequently examined by the budgetary trialogue and will now be formally presented for approval at the Conciliation Committee meeting of 24 November 2003.
In response to the honourable Member’s third question, the Commission has instructed DG Press to formulate proposals that will ensure the proper availability of comprehensive information for citizens in the Union of 25 Member States. These proposals, to be set out in a communication that will hopefully be produced before Christmas, will build on the July 2002 communication on Information and Communication Strategy for the European Union, and will follow four principles for relay management set out in that communication: a more homogenous brand; a more streamlined and decentralised set of information outlets and networks; closer partnership with Member State authorities; and more interinstitutional cooperation.
The relays act as a uniquely important bridge between the European Union’s policy-making mechanism and the citizens to whom we are all accountable. The Commission will therefore do its utmost to ensure that they continue to provide that facility at the dispersed centres throughout the Union, which obviously is one of the features that gives them their greatest value.
Mr President, Mr Kinnock, I would like to thank you for being here to reply to this question and you will agree with me that certain measures have the virtue of inspiring unanimity, even if, as in this case, the unanimity is in favour of rejection. You will not find anybody in this House prepared to defend this removal, you do not do so and the Commission in no way does so, I would say again.
We are in a peculiar situation, which is curious, because in an atmosphere of budgetary forecasts, such as the one we are in at the moment, with conciliation scheduled for next Monday, we are seeing the story of a lack of budgetary foresight, in other words, that regulation, which enters into force on 1 January 2003 and which has not received the attention of any Commission body until the communication of 29 September in which the issue of subsidies for information centres was considered settled.
I will not insist on the importance of information centres, since Mr Kinnock himself has pointed it out – in your words, this is an essential element. This morning in the joint debate it was expressed by Mrs Rühle and Mrs Hieronymi, it has just been expressed by Mrs Prets and I believe that we should all be in agreement. Furthermore, the European Parliament has highlighted it on several occasions, such as in the report on information and communication policy which it was my honour to present to this House.
In that report I pointed out that information centres were useful in terms of reaching all corners of the European Union and how they could be useful meeting points and instruments for the work of MEPs in their respective constituencies. Amendment 42 of the Rühle report, which the Commission opposed this morning, also stressed the importance of these information centres. The effects of removal have also been stressed by Mr Kinnock, in the sense that 270 may be deprived of subsidies and some 1000 would be affected. I therefore feel it is important to seek a transitional provision, such as that of maintaining a kind of phasing-out of these subsidies during 2004.
Furthermore, I would like to analyse a certain contradiction between the Commission’s position in the Interinstitutional Group on information and its attitude in relation to information centres. On 23 September of this year, we attended a meeting of the Interinstitutional Group on information and we observed once again Commissioner Vitorino's enthusiasm with regard to the need to arbitrate these measures and to coordinate the actions of all instruments in view of the three fundamental challenges facing us; enlargement, the new Constitution and the European elections. Six days later, it published the communication we are debating.
It is difficult to believe that there was no knowledge of it and that there could have been no mention of it in the Interinstitutional Group on information. Mr Vidal-Quadras, chairman of that information group, stressed it in a letter addressed personally to Commissioner Vitorino. I therefore believe that there is legitimate doubt about what we should believe most, his fine words or the firmness of his actions, and we believe that the two things should be coherent.
In view of the need to seek a legal basis for the invitations for offers of participation, I would suggest to the Commission that it introduce three principles.
Firstly, the simplification of the procedure – information centres are small units, they are not multinationals which can dedicate a unit to filling in thousands of forms in order to obtain subsidies or Community funds; secondly, the staff in these information centres should be given professional status, making them true information and communication professionals, and not simply auxiliary staff to hand out brochures – as Mr Kinnock has said; and, thirdly, the criterion of proportionality in order to provide a policy such as information and communication policy, which is essential to the future of the European Union, with sufficient means.
– Mr President, Commissioner, ladies and gentlemen, this debate is very important because, in fact, it raises the fundamental issue of the coherence of the European Union’s various instruments. It shows clearly that we can imagine the most innovative of policies possible, but when the budgetary machine is established, it is one-eyed.
Mrs Bayona de Perogordo highlighted this. The assessment of all of us, since there is impressive unanimity on this point, is that we must compensate for the democratic deficit between us and the public. To a lesser extent, we should also compensate for the deficit as regards internal communication and information.
I am a product of adult education and am convinced that knowledge and information are the key instruments of active and responsible citizenship, so I can only welcome the excellent work carried out by the Info-Points Europe. They are educational, they are innovative, they have a remarkable capacity for initiative and, above all, they enable us to raise awareness of Europe and to spread Europe’s messages to its citizens of all ages, all areas, and all cultures with a proximity that cannot be matched and that other institutions fail to match.
I would also like to point out that it is because we provide a financial contribution that this is possible. In fact, we call on other powers to carry out this communication role for us. These other powers are local powers that are sensitive to the European question, naturally, but that might, if we do not make more effort, wish to return to their initial role and perhaps abandon this vital aspect.
If the support we are going to be guaranteed for 2004 gave us the time to conceive arrangements for collaboration that enabled this system to continue on a permanent basis, that would indeed be effective. It would also enable us, since the other partners also have budgetary contingencies, to continue to operate and to make plans for the coming years. It would be insane to abandon these proposals at the risk of losing transparency and, thus, European democracy. I believe that the solutions are simple: administrative simplification, respect for work and, what is perhaps also necessary, an audit.
– Mr President, the decision made at the end of September by the Commission’s Directorate-General for Press and Communication regarding the end to subsidies for the operation of the European Info-Points and Carrefours has given rise to significant disappointment and significant surprise among their managers and staff. The citizens of the European Union will also be the losers as a result of this end to operating subsidies for 2004.
Let us be frank: at a time when Europe is facing enormous difficulties in moving closer to the citizens and raising its profile, an undeniable gap is opening up once again. For example, the closure of the European Carrefours is a great loss as regards the information distributed in the most rural regions. The decentralised structures are an essential asset and given the immense amount of communications work to be done, these structures must be maintained, or even receive additional funding enabling them to play their role to the full.
At a time when Europe is at an important turning point in its history, benefiting from a forthcoming enlargement and Constitution, it would be unacceptable to put an end to the necessary and vital aid of the Info-Points. In light of this context, we must combine all of our efforts to find a fair solution because we are all worried. The Info-Points are, and must continue to be, among the Community’s communication tools. Their activity and the efforts made by these structures have proved the effectiveness of their action. The Info-Points have always made every effort to carry out the role entrusted to them, in this case acting as an interface for a dynamic platform. Close to the citizens, they have made it possible to maintain a European social fabric. So are we going to remain deaf and mute in the face of the expectations of the public, who constantly need to be informed of our interinstitutional activities?
Being aware of this need and convinced of the important role played by these structures, I call on the Commission to review its decision and to allow these European information networks to continue to perform the functions we have entrusted to them, which are more essential now then ever. I thank the Commissioner for being here and, in response to his comments, I will say that it is all the better if there are other documentation centres and forums that have the Commission’s support, but it does not disguise the fact that the information deficit is all too real and not appreciated by the public. If a legal basis is required – and this may well be the case – one must be established. However, a minimum amount of time is needed to resolve this type of problem and that does not mean four months, Commissioner. That seems to be much too short and the Commission’s methods far from courteous, so we hope that the proposal for a trialogue meets with a favourable response.
Mr President, Commissioner, ladies and gentlemen, I wish to thank the Commissioner for his answer, because I, too, am of the opinion that the abolition of the provincial Info-Points would signify a loss to the image of the European Union.
First of all, these information centres are close to the citizen, and this can be taken literally. The information centres are physically present in the provinces. The proximity of the centres ensures that those seeking information do not have to travel a long way, saving them time and money. I think that this is the EU’s trump card, and a way of being customer friendly.
Secondly, the European Parliament has already stated its opinion on the European Union’s information and communication strategy, and, in so doing, has expressed the desire to bring communications as close as possible to the citizen. In its motion for a resolution, it expresses the desire to invest more in a well-functioning information network, includingInfo-Points. The word is ‘invest’, not ‘abolish’. I quote: ‘The European Parliament ... considers that there is a need to introduce measures for administrative adjustment, structuring and staff training, aimed at the effective operation of the external offices and the network of information centres ..., which could also be used by MEPs in their respective constituencies’.
When we talk about bringing the European Union closer to the citizen and bridging the gap with the citizen – because research reveals that that gap really exists – investing more in the Info-Points is part of the solution. I should like to make a plea, then, that we by no means abolish theseInfo-Points, but, on the contrary, improve their functioning, particularly now, in the light of the elections and enlargement taking place in 2004. We must not make savings on the promotion of the European Union, a Union that brings peace, security and prosperity to the Member States.
Mr President, I am sorry that it is Commissioner Kinnock who has to be here this afternoon to take this criticism on the chin, because I in no way regard him as personally responsible for the situation in which we find ourselves.
I shall put some simple questions to which we all know the answers and on which we are all agreed. Is the average European citizen in need of extra information about the European Union? Yes. Is information needed in the Member States and locally rather than in Brussels? Yes. Do the Info-Points help meet that need? Yes. Is next year, with enlargement, with the new Constitution, with elections, a year when the information will be more necessary than usual? Yes. Has the Commission got its organisation and priorities right on information policy? That is questionable.
Of course expenditure must meet legal requirements and if a legal base is necessary then it must be found. We employ lawyers precisely to check on those points in good time, advise if there is a problem and indicate a solution. We knew about the problem in January and the Commission's solution was to send the Info-Points a letter at the end of September. That really is not good enough. After all, the amount of expenditure is pretty minimal. It has been allocated over a good many years.
If the Commission doubts the need for Info-Points and the more effective information programme, let me draw attention to statistics in recent polls. 90% of Spaniards have never heard of the Convention. 31% of Germans have never heard of the Commission and 25% of Britons do not even know that the United Kingdom is a member of the European Union but 7% of them think that America is!
The English language is rich in expressions. Let me try and find some that fit this situation. The tail is wagging the dog. The Commission appears to be unable to see the wood for the trees. Experts should be on tap, not on top. I could carry on with vulgar expressions about breweries and organising parties in them. There is not a major legal difficulty here, it is a technical problem. If the Commission had clear and accepted priorities and could see the wood for the trees, we would not be having this debate this afternoon.
I welcome Commissioner Kinnock's statement, but he knows as well as we do that it has come far too late and it really should not have been necessary. Sadly, this is another own goal by the Commission. I hope that the letter that will be sent to the Info-Points will contain an apology.
– Mr President, Commissioner, I am not going to emphasise the importance of the networks and of the Info-Points, on which I think that we all – both the Commission and Parliament – agree.
For my part, I am going to consider a more financial aspect, that is, the Financial Regulation – the new Financial Regulation. I believe that we all agree on that issue too. We worked together, Parliament approved it and it has been accepted. All that remains is to implement it. We also all agree that the procedures under this Financial Regulation must be adhered to, including the procedures that allow for genuine transparency in the implementation of the budget. Moreover, if we have understood correctly, the Commission has been given every resource required for this implementation. I believe, Mr Kinnock, that this is a key element not only in this case, but also for the future.
For the implementation of the budget, however, it is also essential for the sums to arrive on time. We talk in the industry of ‘just on time’, and that is where the problem lies. We are now in a situation where the Commission did not think far enough ahead and where, rather than coming to see us to explain that perhaps there was a problem or further difficulties, it waited until we were alerted by the public and by the networks, and are now extremely worried.
Not only was the Commission slow in warning us, Mr Kinnock; more important, several things have been covered up. For example, when we are told that ‘several structures have agreed not to receive any money’, I disagree! Several structures have agreed to be provided with material resources, but have never said that they did not need any money. I find this approach somewhat disagreeable in view of the need for us to be as sincere as possible in our joint work.
Today, we must find a solution for 2004 and I believe that we will find it on Monday. In any event, I hope that we will, so that it can continue through to 2005. However, what we need now is for the Commission to assure us that it is going to be able to implement the solution that I am sure we are going to find, without fail and in good time to enable the Info-Points to continue operating. This is vital, as we have said, for Europe cannot withstand any further democratic breakdown. Europe can continue to work at an administrative level, but without the citizens it will not do so for long, and the Info-Points are one of the key intermediaries in ensuring that we finally have a Europe of Citizens.
– Mr President, Commissioner, ladies and gentlemen, I would like to begin by thanking Mr Rocard, who is now absent, for raising this issue in the plenary of the European Parliament.
Commissioner, it often happens, as Mr Perry has already said, that the wrong people get criticised. So, there is no legal basis; I do not believe there is any political will either, or, if there is, it is at least deficient. And if the political will is lacking, then what happens – as it has done in this case – is that people try a partial solution of the problem for a short transitional period, without coming up with a proper arrangement for the future.
We, as politicians whose business is with Europe, know for a fact that national politicians have a very pronounced tendency to project their own defects, errors and inabilities onto Brussels and to heap curses upon it. That is easily done, it goes down well, and there is as a rule no risk of them being put straight. I believe that information agencies on the European Union counteract this sort of tendency.
They know how the media report things, and not only in their own country. Reporting of the European Union is deficient in other countries too; there too, it needs to be counteracted, and those Info-Points and offices, which are in a position to supply objective information, are the offices that are working for Europe.
If Info-Points and likewise Carrefours are to be phased out and we now hear that there is the possibility of a transitional period of a year or perhaps even longer, that does nothing to counteract this tendency. It is not that we need another year or two because we have elections next year; it is that we need a solution for the future! Commissioner, it is for me a matter of profound conviction that if we talk in terms – as we have done several times today – of pooling strengths, then we must also consider the need to link up the offices of Parliament and the Commission in the Member States with the Info-Points and Carrefours, in order to build up our presence in the territory in question. We have to embark on a general expansion of the information services, and we have to change our priorities. It is a matter of absolute necessity that we involve the Member States’ voluntary sectors in these information offices and strive towards improving cooperation with local organisations and bodies, making for greater efficiency and better financial conditions.
– Mr President, Commissioner, ladies and gentlemen, it so happens that the Commissioner saved himself with this excellent opening speech when he said what we actually wanted to hear. This is how a clever and experienced Commissioner obviously operates, but thank you, Neil Kinnock, for what you just said.
Nevertheless, on that day, 29 September, when the Directorate-General for Press and Communication sent off a letter to all the Info-Points, it was as if a lump of ice had been dropped in the bath water. It rocked the boat and people panicked. One obviously cannot act this way, and all of us here are proof of that.
These Info-Points have only been set up in recent years, and the Commission has itself made the excellent remark that these centres had an extremely valuable contribution to make as they had a good deal of experience and could work flexibly and very close to civil society and the people, and that they were a vital tool in the European Union’s information and communication strategy, representing the EU in the field. Excellent. You yourself provided evidence of this as the Commission, and I believe that in the future too you will ensure that there are information points in the field.
It has already been mentioned here that the need for information is growing. The impact of enlargement will create a continuous need for information in all Member States. People have to be informed about the results of the Intergovernmental Conference, in other words the Constitutional Treaty. This is a document more than 300 pages long, which so far fewer than 2% of the citizens of the Union have read. The parliamentary elections and in particular the attempt to increase people’s interest in voting in them are of course massive tasks, which the points may happily be saddled with.
Standards of monitoring have to be improved. If it is a matter of some points operating slightly dubiously, I would like the Commissioner to comment, but clearly that cannot be allowed to affect the entire network – those sections which have acted properly.
I am very much in favour of the idea that next year the Commission will seek a better, more workable and more easily controllable solution. The need for information is growing as more and more issues are decided upon here, Europe’s central point, and I therefore support the Commissioner in his reforms.
– Mr President, I would like to thank the Members that have tabled this oral question in the House, although I do find it too mild and vague given the seriousness and the complexity of the issue that is raised. The very replies given by Commissioner Kinnock – which were actually too cautious, almost embarrassed – confirm that the instability which we are condemning is real and that the problems are genuine. Furthermore, we have already tabled a written question, on 9 October 2003: I was the first to put my name to it, but 48 MEPs signed it from all the political groups. This question referred, in a much more detailed, specific way, to the concerns of those working – some for many years – at Info Centres, Info-Points and Carrefours, all the European information points. Now, given that we have still not received a written reply – at least not one that I have seen – I will take the liberty of quickly going over the points in this question.
It began by stressing how the European Parliament, exactly as it is doing today, has often drawn attention to the importance, as regards information and communication policy, of these networks created in more or less all the Member States. The Commission, too, stressed a similar opinion, and did so in two official documents: Communication 354 of 2001 and Communication 350 of 2002, which concluded with more or less the same words, saying that Info-Points, Info Centres and Carrefours are invaluable heritage because of their experience, flexibility and immediate vicinity to the representatives of civil society and the citizens.
Even Mr Prodi specifically praised these institutions in a reply given to another question on 27 September 2002. Not least, he said that awareness of the measures proposed and the projects implemented by the European Union is increasing thanks to the information networks. This is why we are even more bewildered and saddened to read the letter of 29 September 2003, in which the DG Press, contrary to all these good promises, notified the national structures housing these networks that extending the agreement for 2004 would no longer include the right to a subsidy, whilst, as far as the future is concerned, the Commission will look into – as the text states – new forms of cooperation. As Commissioner Kinnock mentioned, this is all because of the entry into force, on 1 January 2003, of Financial Regulations No 1605 and No 2342.
This is a new and unprecedented situation which places a question mark over the very survival of these networks and, in any case, drastically reduces the capacity for dialogue with the citizens at precisely a time when, on the contrary, such dialogue should be increased. There is a great need, Commissioner, an infinite thirst for knowledge – as other Members have said, even from the opposite bench – at this time, as we are approaching the European elections, when the European Constitution is taking shape and when enlargement will soon be taking place, which will certainly mean that this need for information will be even more widespread.
I would like, however, to stress the need for an immediate reply to the queries contained in the written question. What does the Commission intend to do to act in good time, for example to give legal personality to Carrefours and to Info-Points by applying Articles 54, 55 and 185 of Council Regulation No 1605 of 2002? Above all, though, an immediate reply must be given for 2004: it is not enough to say ‘we will guarantee it for a year but for any longer we are not sure’. In saying this I am thinking, above all, of the most disadvantaged areas, of these rural Carrefours, especially in mountain regions, that are often the only, irreplaceable sources of information and a sign that the European institution is close to the people, especially in these disadvantaged areas.
– Mr President, I too want to thank Mr Rocard for raising this important subject. The Info-Points Europe in the Member States are a natural and simple channel for the public to acquire information on the European Union. Of course that has been said here several times but I feel I have to repeat it myself. As a channel of communication they are perhaps not irreplaceable and their work is not absolutely dependent on Commission support. They are none the less hugely important.
In my country the best thing about Info-Points Europe is that they are where the people are. If the EU feels a long way off, they at least are not to blame. On the contrary, it is these very Info-Points that ease the situation. The EU Carrefours are in rural areas and the Info-Points Europe in regional libraries. It is easy for people to look for the information they want and so they do. For example, everyday in Finland people look for information on the draft EU Constitution in these places.
We, the Members of the European Parliament, are often the ones the public consults on different issues. As, however, it is legislation that we deal with first and foremost, my own work has unquestionably been made easier by the fact that in many cases I can refer people with questions to the services of the Info-Points.
The turnout has been small at previous European Parliament elections. In Finland last time it was only slightly greater than 31%. Furthermore, many citizens of the European Union feel the new Constitution is a driving force behind a federalist-style Union and that the administration of the Union is drifting further and further away from grassroots level. We have to be able to allay such fears by increasing the amount of relevant information we provide.
Consequently, I do not think it wise to reduce or announce an intention to reduce direct communication with the citizens of Europe. It is absolutely essential that the European elections reach the people through involvement in the voting on the part of the public media as well as the Union’s own organs of communication. The combined effect of this will be to get support for the notion of the people experiencing their own election and their own Union, and to establish the idea of a human European Union that is subject to the influence of its citizens.
. Mr President, I shall respond quickly, and I hope perceptively, to the main points made by several honourable Members.
In the course of this debate, the Commission has been described as discourteous, our action improvised, dysfunctional and laggardly. I guess in some ways the Commission provides an open target on which people can vent their complaints, especially when there is cause to believe that some difficulties have been encountered because of accidental not malevolent omissions. I would simply underline that there are those who will criticise the Commission when there is any doubt about our conforming as far as Union law is concerned. That is a political criticism we have to face. However, it becomes difficult to take when we make efforts to uphold the law and in response we are castigated for our inflexibility and dysfunctionality.
I know this House and certainly the people present at this debate understand the problems. To ensure that there is complete clarity on the subject something that did not come through in all the speeches I repeat: taking, if you like, Mr Bayona de Perogordo's suggestion that there should be a transitional approach, I would simply say that we have done rather better than adopt a transitional approach. We are not suggesting calls for proposals. We have an interim solution which is, as I announced, the waiver for 2004 although, obviously, we will require Council understanding and consent.
The Info-Points do not depend on us for survival. In most cases, and even under the original proposal to end subsidies, the Commission still offered to provide technical assistance in 2004 for those relays that wanted to avail themselves of it.
I hope no one will leave this debate with the idea that we are thoughtlessly and discourteously abandoning these critical information outlets, or the people who provide that service, to their fate. We are certainly not doing that.
Finally, let me turn to Mr Perry's comments, put with his customary delicacy and charm and all the more forceful because they were wrapped in silk and polished with scented soap. He could have quoted a number of other clichés, but they are only clichés because they are true. He missed out 'keep off the grass' and 'a miss is as good as a mile'. However, in this case it would have been quite legitimate and I fully understand that.
The whole experience has been a real lesson in the handling of the transitional requirement that arises automatically when we are making very necessary but quite sudden changes in our management and financing relationships. I hope the lessons that we have learnt will be properly applied. I also hope that the interim arrangements the Commission has suggested will commend themselves to the House.
The debate is closed.
The next item is the debate on cases of breaches of human rights, democracy and the Rule of Law.
The next item is the joint debate on the following motions for resolutions:
- (B5-0490/2003) by Mr Cushnahan, Mr Van Orden, Mr Mann, Mr Bradbourn and Mr Posselt, on behalf of the PPE-DE Group, on Sri Lanka
- (B5-0492/2003) by Mr van den Berg and Mrs Carrilho, on behalf of the PSE Group, on the situation in Sri Lanka;
- (B5-0495/2003) by Mr Collins, on behalf of the UEN Group, on the threat to the peace process in Sri Lanka;
- (B5-0498/2003) by Mr Andreasen, on behalf of the ELDR Group, on the political situation in Sri Lanka;
- (B5-0505/2003) by Mr Messner and Mrs Lambert, on behalf of the Verts/ALE Group, on the peace process in Sri Lanka;
- (B5-0510/2003) by Mr Vinci, on behalf of the GUE/NGL Group, on Sri Lanka.
Mr President, anyone who has had the privilege of visiting Sri Lanka is profoundly affected by the warmth and generous spirit of its people.
That was why there was such universal goodwill and support for the brave steps taken by the current Prime Minister, Ranil Wickremesinghe, and the LTTE in launching a peace process to end the terrible conflict in which 65 000 people have lost their lives, many thousands have been maimed, and untold harm was inflicted on the economy and indeed the quality of life of the Sri Lankan people.
In Tokyo in June 2003, the international community pledged USD 4.5 billion to underpin the peace process. It is therefore tragic that a constitutional crisis has occurred between the President and the Prime Minister, threatening to derail the peace process.
I deeply regret the actions of President Chandrika Kumaratunga. I would appeal to her to pause and reflect on the consequences. I do so because I am aware that despite the personal tragedies she has experienced at the hands of the LTTE, she courageously initiated moves which paved the way for the current peace initiative. She invited the Norwegian Government to become involved as far back as 1997. She presented a draft constitution with proposals for devolution in 2000. I believe that history will justifiably acknowledge her contribution, if the present negotiations bring permanent peace.
Bi-partisanship in both the British and Irish Parliaments has been fundamental to the continuation of the Irish peace process, particularly when there were difficulties. It is equally important to ensure that similar bi-partisanship exists in its Sri Lankan counterpart.
Through its actions today, the European Parliament, in sending once again a message of goodwill to Sri Lanka, is also expressing its wish for the President and the Prime Minister to work together in the national interest. We remain willing to assist them in the search for permanent peace in their beautiful country.
– Mr President, the current political crisis in Sri Lanka is having enormous repercussions on the peace process and the country’s economic future.
The political divides and the rivalry between Sri Lanka’s President and its Prime Minister threaten the island’s stability and prosperity. Last week, in fact, three ministers were sacked, the parliament was suspended and a state of emergency was declared. The conflict between these leaders is based in particular on the issue of the attitude to be adopted in relation to the Tamil separatists. Mrs Chandrika Kumaratunga wishes to suspend the peace talks with the separatists, while the Sri Lankan Prime Minister wants to continue with them. It is essential that some understanding be reached in order to put an end to the crisis of confidence that is rife among the population, who are already weary of the conflict involving the Tamil separatists, which has gone on for over twenty years.
The Sri Lankan people are suffering and have suffered a great deal as a result of the terrorist acts carried out in their country and the climate of insecurity to which these have led. They hope for peace in their island and a stable future. Those are the facts that the Sri Lankan authorities must consider. While the Sri Lankans welcome the progress made in the peace process involving the Tamil separatists, the instability that the President has provoked leaves the country in the grip of a serious crisis of confidence, from both a political and an economic point of view. At a political level, the departure of the Norwegian negotiators, who played a key role in the peace negotiations between the Tamil separatists and the Sri Lankan government, is extremely regrettable. At an economic level, in the textile industry for example, numerous traders are complaining that many orders are being cancelled. Another sector that drives the country’s economy, the tourism industry, is unfortunately also in turmoil. The fact is that travel agents are also reporting a number of cancellations.
Many Sri Lankans believe that the gravity of the situation is directly linked to the attitude of the President, who refuses to continue with the peace talks. In light of this climate of hostility, we are calling on the Sri Lankan authorities to resolve these issues as quickly as possible so that they can finally offer their people the stability and the security they deserve.
– Mr President, the conflict between the Sri Lankan Government and the Tamil Tigers has been going on for thirty years and has resulted in tens of thousands of deaths. The negotiations having been suspended in April, the resumption of dialogue at the end of October with the Prime Minister, Ranil Wickremesinghe, was a significant step forward on the road to peace. Institutionally speaking, substantial progress had been made towards the resolution of the conflict.
The legal , however, by the President, Chandrika Kumaratunga, which interrupted the negotiations, was a giant leap backwards. The proclamation of a state of emergency, the concentration of the most important State posts – Ministers for the Interior, Defence and Information – in the hands of the President, the intervention of the army and the suspension of parliamentary activities all show that the situation is getting worse. It could deteriorate rapidly and even result in a resumption of the war and new elections with uncertain results.
The President’s accusations against the government and the uncertainty surrounding the ceasefire are very worrying. We support the efforts of the Prime Minister to engage in dialogue. The President must resume contacts with the Prime Minister as soon as possible in order to find a constitutional solution. At the same time, the cooperation must be extended to include all the political leaders and all interest groups.
Whatever happens, the immediate end to the state of emergency is essential if the peace process is to be resumed immediately. In this respect, we fully support the Norwegian Government in its role as mediator and hope that it resumes its efforts as soon as possible. The situation is particularly worrying in relation to the issue of human rights. The emergency regime must not lead to an increase in infringements of fundamental freedoms. We are especially concerned about the risk of a fresh upsurge of police and military interventions and, above all, the risk of torture or inhumane treatment. In conclusion, we hope that the state of emergency does not slow down the distribution of the aid pledged at the Donor Conference in May. It is because we know that the peace process cannot move forward until internal relations are eased that we are calling for an end to the emergency regime as soon as possible.
Mr President, Sri Lanka has three population groups of differing origins. In addition to the Sinhalese majority, Tamils – who are related to the inhabitants of southern India – predominate in the north-east, whilst descendents of Europeans from colonial times live in and around the capital, Colombo. Following independence, left and right within the ethnic majority have been fiercely opposed to each other. The two parties have alternated in government, and have lost face politically to a great extent in the meanwhile. They have been outbidding each other in their aversion to minorities. Sinhalese votes can be won by saying that the Tamils must move to India and that European cultural influences must be eliminated. It is only after a long, hopeless war of secession that a government has emerged ready to talk seriously with the Tamil resistance movement, which wants its own State. Norwegian assistance has played an indispensable part in this.
It is the quest for self-glorification of the President, who belongs to a party whose origins I find more pleasant in themselves than those of the ruling party, that is now threatening to ruin everything again. Europe must give a clear signal that a lasting peace agreement is inescapable, and that resumption of the devastating war is unacceptable. Without a lasting solution for the north-east, the country will suffer disruption and people will be uprooted. Any illusions the ethnic majority, or the President, may have that things can continue without a solution to this problem will only lead to a repeat of the disasters of recent decades. For that reason, the outside world should make it as clear as possible that this is an unacceptable situation and that a peaceful solution really is needed.
– Mr President, in February 2001, a delegation from SAARC – the South Asian Association for Regional Cooperation – travelled to Sri Lanka; I, as its Vice-President, was with them. We met the former opposition leader, who is now the Head of Government. We spoke with Buddhists, Hindus and Christians, including Bishop Dr Joseph, who had a mediating role. We flew by helicopter to Jaffna, saw the villages that had been destroyed, and demonstrations by the people who wanted to go home.
The civil war had lasted twenty years, had claimed a toll of over 60 000 dead, and human rights organisations told us that ‘war is an institution’. A year later, though, there was a ceasefire, a triumph for the Norwegian peace mission, whose work has always enjoyed our support. They are perfectly justified in now closing their operation down in response to the home-made crisis for which President Chandrika Kumaratunga must bear responsibility. It was she who took control of three government ministries, she who dissolved the democratically-elected parliament and promptly declared the country to be in a state of emergency. She charged the prime minister with making too many concessions to the Tamil Tigers.
Although the two rivals, meeting in Colombo, agreed two days ago to set up a commission to lay down rules on the basis of which they could cooperate in future, the conflict does not appear to have been resolved. For that to happen, agreement is needed, enabling the initial favourable developments to be followed up. My party of visitors is well aware of that. Significantly fewer people are falling victim to violence. The security situation has improved in many parts of the country. More people are meeting across the line of demarcation, which was formerly hermetically sealed.
In economic terms, too, there are encouraging signs. Growth stands at around 5% this year. More support can be expected from the international community in the shape of USD 4.5 million in reconstruction aid following the Tokyo conference, to which Mr Rod has just referred. This is, however, dependent on a peace treaty soon being on the table.
Progress has also been made in that representatives of the LTTE have, for the first time, agreed to free elections in the North. We wish the people of Sri Lanka a speedy end to private feuding in the interests of peace.
– Mr President, Sri Lanka is in a situation of cohabitation, with a President and a Prime Minister belonging to two rival political formations. For twenty years now, each political formation in power has sought to make peace with the Tamil Tigers and on each occasion the opposition has ruined the peace process.
Thus, when the current Prime Minister was in opposition, he ruined the President’s plan to give greater autonomy to the Tamils in the north-east of the country, where they are in the majority. Since he has been Prime Minister, he has made significant progress in the negotiations with the LTTE, with the assistance of the Norwegian mediators, finally achieving a ceasefire that lasted several months and changed the people’s lives while allowing a limited economic upturn.
For the first time since the movement came into being, the Tamil freedom fighters had just published concrete proposals for power-sharing in a region that, although run by the Tamils themselves, would continue to form part of Sri Lanka. These proposals were negotiable, but then the President took upon herself the heavy responsibility of halting this peace process, making the most of the Prime Minister’s trip to the United States and her constitutional prerogatives. She thus dissolved the parliament and recalled the Ministers for Defence, the Interior and Information in order to sack them.
That was the situation up until a few days ago. Today, the parliament has resumed its activities and the President is negotiating with her Prime Minister, which is why I feel that we must seize this opportunity. A conciliation commission has even been set up between the two arms of the executive. Our group sincerely believes that the European Parliament must send a very clear sign to the political leaders in Sri Lanka to encourage them to find a solution to the political crisis, but also, and above all, a constitutional solution that will allow for a lasting agreement with the Tamils. We also express our support for the Norwegian mediation team in its efforts to get the peace process back on track.
. – I should like to thank Mr Cushnahan for raising this issue, together with other Members of this House who clearly take a close and committed interest in Sri Lankan affairs.
The Commission has closely followed developments in Sri Lanka and is greatly concerned by the grave setback inflicted on the peace process by recent events, including the deployment of troops in the capital and the decision to bring the cabinet portfolios of defence, interior, and communications under the remit of the President.
The Council presidency and the Commission have issued a joint statement with Norway, the United States and Japan expressing our common concern that recent developments in Sri Lanka may jeopardise the spirit of cohabitation between the President and the government, which has proved vital to efforts to sustain the momentum of the peace process.
The presidency and the Commission urged the two principal parties to continue to work together in support of a negotiated political solution to the longstanding conflict.
Commissioner Patten has repeatedly contacted the Sri Lankan Prime Minister Wickremesinghe by telephone encouraging him to find a way to return to constructive and functional co-habitation with President Kumaratunga. The Commission will continue its efforts motivated by the hope that the tension can be reduced. The Commission is closely coordinating any action with Norway, as facilitator of the peace process, and with other co-chair countries. Naturally, the Commission remains in daily contact with its delegation in Colombo in order to keep abreast of all developments.
Commissioner Patten will visit Sri Lanka on 25 and 26 November 2003 as planned. The visit will allow him to get a first-hand impression of the situation and discuss the significant issues with all relevant parties, and he will again be seeking to impress and reinforce the views of the Commission and indeed this House which have already been transmitted to all parties in Sri Lanka.
The Commission is working in a coordinated manner with the Council. We welcome a resolution by this Parliament that encourages the Sri Lankan President and Government to return to the co-habitation that had prevailed since the last general election in Sri Lanka.
Mrs De Keyser talked of the hope for an incipient restoration of normal relations. This is a hope that we share and are seeking to reinforce.
The joint debate is closed.
The vote will take place this afternoon following the debates.
The next item is the joint debate on the following motions for resolutions:
- (B5-0491/2003) by Mr van den Berg and Mrs McAvan, on behalf of the PSE Group, on the situation in the Indonesian province of Aceh;
- (B5-0496/2003) by Mrs Sandbæk, on behalf of the EDD Group, on the situation in Aceh;
- (B5-0497/2003) by Mr Andreasen, on behalf of the ELDR Group, on Indonesia/Aceh;
- (B5-0501/2003) by Mr Bowis, Mr Tannock and Mr Posselt, on behalf of the PPE-DE Group, on the situation in the Indonesian province of Aceh;
- (B5-0507/2003) by Mr Wuori, Mrs Maes and Mrs McKenna, on behalf of the Verts/ALE Group, on the situation in the Indonesian province of Aceh;
- (B5-0508/2003) by Mr Di Lello Finuoli, on behalf of the GUE/NGL Group, on Indonesia/Aceh.
Mr President, this debate comes at a very timely moment in the history of Indonesia, given the very grave situation in the province of Aceh.
The decision by the Indonesian authorities to extend martial law and carry out a military crackdown is deeply regrettable, and there has been very heavy-handed military action. An estimated 45 000 troops have been sent into the province against 5000 rebels. As ever in these situations, it is the civilian population which is paying the price, with reports of disruption to food supplies, infrastructure and schools being destroyed. Tens of thousands of civilians are reportedly displaced.
These are only estimates, of course, because the Indonesian authorities are not allowing observers in to monitor the situation. This has to stop. There is no point in the Indonesian Government complaining when the international community, the United States, the EU and Japan, draft a resolution expressing their concern if they in turn are not prepared to allow international monitors in and are not prepared to allow humanitarian organisations into their country to bring assistance to the civilian population. Our joint resolution makes a series of demands on the Indonesian Government and I hope very much that it is listening and that it will heed those concerns.
It is vital to get both parties back to the negotiating table as quickly as possible. Time and time again we hear people telling us that military action is the answer, that it will be a quick military action and that once it is over everything will be sorted out. We have heard this so often, but often been disappointed. So often we have seen a high price paid in human lives. So both sides, the GAM and the Indonesian Government, must get back to the negotiating table, stop the fighting and resume the talking.
I am grateful to the Commission for what it is already doing as regards Indonesia, particularly Commissioner Patten, who has always taken up issues about Aceh when we have asked him to do so. I hope the Council and the Commission will now do everything possible to assist Indonesia in getting back to the negotiating table with GAM and get those talks started as soon as possible. This is a matter of some urgency and I am very grateful to colleagues in this Parliament for agreeing to have today's debate and for supporting this resolution.
Mr President, when President Megawati was a presidential candidate, she stated that the economic, social and political oppression of Aceh's people was the source of their dissatisfaction and the reason for the unrest. She also pleaded with them not to let a single drop of the people’s blood stain the earth. Today, Aceh is in a state of emergency. Violent military operations are under way, and people are being displaced, killed and raped. There is no access to the province, and emergency aid is being delivered, contrary to all international standards, by the military.
Concern about the population of Aceh should be growing for several reasons. In May, the message was that the insurgents would be defeated before long. After a six-months’ offensive, 40% of the people are living under the poverty line. Now, the state of emergency has, moreover, been extended, and the government has begun to speak about a lengthy war, perhaps of another ten years.
The situation in Aceh is naturally complicated, involving as it does diametrically opposed political visions, competition for gas and oil resources and a population that, for a long time, has been denied the autonomy promised during the war of independence. Support for the separatists cannot, now or in the future, be crushed by the military operations. On the contrary, the military’s violent infringements of human rights will lead to still greater support for the insurgents. I fear that both parties’ armed forces believe that they can escape unpunished from their misdeeds when independent observers are unable to gain access to Aceh. Especially worrying are the latest rumours that a military group suspected of having committed systematic human rights abuses in East Timor in 1999, together with a group of soldiers from the Indonesian army charged with, or convicted or suspected of, serious human rights abuses are now also active in Aceh.
This is one of the most worrying signals for the Indonesian Government. It is therefore crucially important that access to Aceh be given absolutely top priority internationally and in the EU’s dialogue with Mrs Megawati.
– Mr President, in Aceh, in the extreme north of the island of Sumatra, since the imposition of martial law on 19 May after the breakdown of the ceasefire that had been signed a few months before, the number of arbitrary arrests of civilians by the military and the police has been increasing. The situation is very worrying and this climate of violence throughout the province risks ending up in another diabolical spiral. Since the end of May, the Indonesian military have arrested or killed almost two thousand people suspected of belonging to the GAM rebel group, a movement that demands autonomy for Aceh.
Faced with this spiral of violence, we call on the Indonesian Government and the pro-independence movement to resume negotiations in order to implement the Cessation of Hostilities Agreement. The populations that are at risk must be protected and Indonesia must quickly re-establish genuine dialogue so as to put an end to this unnecessary fighting, which leads to serious injustices and paves the way for the death of innocent people and poverty.
In Aceh, where the security forces have for many years been present in large numbers and have been murdering citizens with complete impunity, the climate is getting worse every day and is further reducing the confidence of the province’s inhabitants. The Indonesian Government’s passive attitude to the thousands of violations reported in Aceh, the majority of which have been committed by its own security forces as part of the anti-insurrectionist operations in recent years, has fuelled the people’s resentment and created conditions likely to strengthen violent opposition. The hope of lasting peace in Aceh will never be fulfilled unless steps are taken to protect the civilian population from the human rights violations. Today, we call on the Indonesian authorities, but also the ASEAN countries, the Council and the Commission to ensure that Jakarta makes every effort to defuse the situation in the region and that the flagrant human rights violations are strongly condemned.
Finally, we believe that the GAM will also have to cooperate in any investigation carried out into the human rights infringements attributed to its members.
Mr President, for me this is not a debate on the rights and wrongs of those in Aceh who campaign for independence, nor is it a criticism of Indonesia's right to intervene to secure law and order, so long, of course, as that country does not permit human rights abuses to be committed by any of its forces. It is a debate about the escalating humanitarian crisis.
As we know, most of Aceh's 4.2 million people live outside the two main towns. For them food, water, electricity and communications have been disrupted. Healthcare and education have become impossible. Five hundred schools have been burnt down, thousands of people have fled from their homes and Governor Puteh has said that unemployment and poverty are now at alarming rates.
We worry about human rights and I raise two issues. One is the fact that 77 community heads have been replaced by military personnel and the second is that active in Aceh are people like Major General Damiri, Brigadier General Suratman and others who have been convicted of crimes against humanity in East Timor. They are on duty in Aceh.
Kofi Annan has appealed to Indonesia to ensure access to humanitarian aid and human rights organisations. He is right. The obstacles to this are in Presidential Decree 43/2003, which states that international and local NGOs are not allowed to conduct activities contrary to the objectives of the military emergency conditions. That is a catch-all provision that is exacerbating the humanitarian crisis. It is not acceptable that all aid has to be rooted through the Indonesian authorities, nor that NGOs are restricted to Banda Aceh.
Finally, we call on Indonesia to investigate with urgency the disappearance of the human rights defender Abdussalam Deli, and the killing of his colleague, Raja Ismail. I hope the Commission and the Council will assist us in these aims.
– Mr President, the conflict in the province of Atjeh (Aceh) has been going on for 27 years and has already resulted in thousands of deaths. The situation deteriorated even further after the breakdown in May of the fragile Cessation of Hostilities Agreement, the establishment of a state of emergency by the Indonesian Government and the closure of the province.
The imposition of martial law led this House to adopt, in June, an initial resolution, in which we denounced the lack of freedom for the people and of freedom of the press. We expressed our concern regarding the fresh upsurge of violence, the daily murders and the increase in the number of arrests and disappearances.
This condemnation was not sufficient, as martial law has just been extended for six months. We regard this decision as unacceptable. Our main concern, however, relates to the closing-off of the region and the fact that it is impossible to gain access to the people, and particularly the victims of the conflict, because when there is a state of emergency the military governs the region and distributes the humanitarian aid. We call on the Indonesian Government to respect international military law and to allow humanitarian organisations access to the area so that they can provide assistance to the refugees, displaced persons and prisoners.
We are also concerned about the radicalisation of the conflict and the marginalisation of civil society campaigners at a time when moderate critical voices are needed to move towards peace and reconstruction.
With the hope of re-establishing dialogue, on behalf of the human rights group of the Committee on Development and Cooperation, I organised, in October, a discussion on the critical situation in Atjeh and Papua. Unfortunately, the Indonesian Government’s failure to face the separatist movements and civil society representatives prevented us from making any progress in achieving a peaceful resolution to the conflict.
Sadly, it is all too clear that the fall of the Suharto dictatorship and the return to democracy in Indonesia have not been accompanied by a significant improvement in human rights. In reality, the army is still in power. Civil liberties, trade union freedom and the freedom of expression continue to be scorned. The tragedy in East Timor does not appear to have served as an example for the Government in view of the demands for autonomy that are coming from Borneo, the Moluccas, Atjeh and Papua. There is no doubt that the rise in fundamentalism and in the number of terrorist attacks that are in the headlines of the international press are of grave concern, but it is in the name of national unity and the fight against terrorism where, far from the view of the media, freedoms are treated with contempt every day and a savage repression rages, not only in Atjeh but also in Papua.
Even though we do not support the armed rebellions, we call on the Indonesian Government to engage in dialogue with the fighters in order to build peace, and we call on the European Union to promote the reconciliation process.
Mr President, during an earlier debate on Aceh, on 5 June, I pointed out that the borders in the developing world are largely a product of European colonial administration. In this case, we are now seeing the result of the conquest of Aceh by the Netherlands a century or more ago. Peoples that have been assigned to large, powerful neighbours run the risk of becoming second- or third-class citizens for good, without access to leading positions, without the possibility of active political participation and without having their natural resources at their disposal. These peoples can only be protected by a large degree of self-government or by secession. The more armies are deployed to prevent such a possible secession by means of terror, the more hated they make themselves, and the more difficult reconciliation between the ruling and the other peoples becomes. This is how the breeding ground for those secession movements grows.
In Indonesia, the failing government is striving for popularity among the Javanese by showing that it is dealing with other population groups firmly and giving the army free rein. That is comparable with the situation in Sri Lanka we discussed in an earlier agenda item. The President needs this war to keep herself in power. Negotiations are alternated with forceful military intervention. Refugees from Aceh have told me how hopeless the situation has become. Anyone who was present at the peace talks in Japan can no longer safely enter Indonesia. In East Timor, we saw the devastating consequences of this kind of policy on the part of a previous president.
Europe must not resign itself to the current hopeless situation, and it must not put trade relations with Indonesia, particularly the supplies of arms that were resumed in 2001, above human rights. This is an alarming situation, and must lead to our ensuring that the autonomy and emancipation of the peoples of Indonesia have their place, and that there is no military victory, oppression or uprooting of these peoples.
. Mr President, I would like to express the Commission's gratitude to Mrs McAvan for raising this issue and indeed to the other Members of the House, who clearly have a close and continuing interest in and knowledge of Aceh.
The situation in the province is obviously a matter of concern for the Commission, and in a recent statement the European Union presidency and the Commission, as co-chairs of the Tokyo Conference on peace and reconstruction in Aceh, voiced their concern about the extension of the state of military emergency in the province. We also expressed the hope that it will end as soon as possible.
The Commission is seeking to encourage the government of Indonesia to suspend martial law as soon as possible, and in the meantime has impressed upon it the need to carry out its activities with the minimum possible impact on the well-being of the people of Aceh. In pursuing such a process we always include references to humanitarian aid, the restoration of civil institutions and respect for the law.
The Commission is also pressing for improvement in the transparency of the situation in Aceh and continues to call, as honourable Members have, for access to Aceh for international agencies and relevant non-governmental humanitarian organisations.
While the Commission reiterates its commitment to the territorial integrity of Indonesia, it is also firmly convinced that the conflict in Aceh can only be ended by political means. Despite the difficulties of obtaining reliable and verifiable information, our delegation in Jakarta is closely monitoring developments in the province in coordination with Member State missions to Indonesia.
It regrets that a recently planned mission to Aceh by political councils from several embassies was cancelled at the last moment by the Indonesian authorities. The Commission will monitor the situation very closely and continue its efforts to impress upon the Indonesian authorities that they should return to the negotiating table as soon as possible and, in the meantime, allow independent humanitarian aid providers to operate in Aceh without hindrance.
The cause of decency and humanity is well served by the interest demonstrated by this House, especially in the way in which honourable Members were able to illustrate their concern and arguments by reference to the reality of the wretchedness inflicted on the people of Aceh.
The joint debate is closed.
The vote will take place this afternoon following the debates.
The next item is the joint debate on the following motions for resolutions:
- (B5-0493/2003) by Mr van den Berg, on behalf of the PSE Group, on religious freedoms in Vietnam;
- (B5-0494/2003) by Mr Belder, on behalf of the EDD Group, on religious freedoms in Vietnam;
- (B5-0499/2003) by Mrs André-Léonard, on behalf of the ELDR Group, on the lack of religious freedoms in Vietnam;
- (B5-0502/2003) by Mr Nassauer, Mr Posselt and Mr Mann, on behalf of the PPE-DE Group, on religious freedoms in Vietnam;
- (B5-0503/2003) by Mrs Angelilli, on behalf of the UEN Group, on religious freedoms in Vietnam;
- (B5-0506/2003) by Mrs McKenna, Mrs Isler Béguin and Mrs Frassoni, on behalf of the Verts/ALE Group, on the lack of religious freedoms in Vietnam and the deliberate elimination of the Unified Buddhist Church of Vietnam;
- (B5-0509/2003) by Mr Sjöstedt, on behalf of the GUE/NGL Group, on human rights in Vietnam.
Mr President, I wish to make an urgent request, as I did in May, for attention and action on the part of the Commission and the Council regarding the lack of rights of the indigenous Protestant population of Vietnam’s central highlands. Tomorrow’s meeting of the Joint EU-Vietnam Committee in Brussels provides opportunity for this. Just yesterday evening I had direct contact with Hanoi by telephone, from which extremely gloomy background information emerged. The Vietnamese Government is conducting a vigorous campaign against the Protestant Montagnards via television. They are called ‘separatists’ and are a ‘social evil’: at least, that is how the authorities in Hanoi interpret the constant protests of these ethnic minorities against the unabated removal of their social and economic rights – land theft, simply – and the discrimination and religious persecution by the ethnic Vietnamese, the Kinh, who consider themselves superior. Incidentally, this same government is screening off the central highlands to outsiders. Even local NGOs, backed by foreign co-financing organisations, are saying that they will shortly have to discontinue their aid to the indigenous peoples.
Against this depressing background, I ask that both Commission and Council show their ability to act. After all, they are investing a great deal of money in Vietnamese public-sector projects, so let them then ensure that that aid also benefits the oppressed ethnic minorities in the central highlands. Call in foreign co-financing organisations for this purpose. Urge strongly that the central highlands be opened up to foreign observers. Demand observance of the constitutional principle of freedom of religion on the basis of the international commitments that Hanoi has entered into.
In the meanwhile, in spite of all the oppression, the number of Protestants in the central highlands is growing unmistakably. This is an interesting point for the European Union and Vietnam to reflect on for tomorrow’s meeting.
– Mr President, the recent events that have taken place in Vietnam demonstrate once again the repression suffered by the monks of the Unified Buddhist Church of Vietnam, the UBCV. The Vietnamese authorities have placed eleven dissident bonzes of the UBCV under house arrest for two years, including the Patriarch of the Buddhist Church, the Venerable Thich Huyen Quang, who has already spent twenty-one years in prison. This repression followed the first extraordinary assembly of the UBCV since it was outlawed by the communist authorities in 1981.
The UBCV, which is an important religious grouping in Vietnam, and was founded decades ago, is still not allowed to exist. The Hanoi Government has justified these detentions by using violations of national security legislation as an excuse. Vietnamese law authorises local authorities to place individuals under administrative detention lasting between six months and two years, without trial, in cases of attacks on national security. In actual fact, through their behaviour the Vietnamese authorities are contradicting their grand declarations in favour of reforms and democracy. I should point out that religious freedom is a fundamental right in the Universal Declaration of Human Rights, and the European Union/Vietnam Cooperation Agreement is based precisely on fundamental respect for human rights.
This policy of repression, not only of the monks of the Unified Buddhist Church but also of the Hoa Hao Buddhist Church, the Catholic Church and the Christian Montagnards must end. In fact, all of these religions are outlawed and have no legal status. Vietnam is a multiethnic, multicultural and multi-religious country. This diversity is a wealth that should not be squandered. The Hanoi regime must show good will and implement a series of concrete reforms, beginning with those that guarantee complete freedom of religion, and in this way launch a real process of democratisation. Then we will be able to have confidence in them once again.
– Mr President, in Vietnam, there is a marked gulf between what is claimed to happen and what actually does as regards the freedom to practice a religion. The freedom to believe in a religion, or not to do so, is guaranteed. That is what Vietnam’s constitution claims; that is what the country has undertaken to do in a number of agreements, for example the International Covenant on Civil and Political Rights. The reality, though, is something else. Worshippers, priests, monks and eminent religious dignitaries are harassed, persecuted and locked up. State recognition is denied to such faith communities as the Montagnard Christians or the Hoa Hao Buddhists. Vietnam’s United Buddhist Church was banned in 1975; its Patriarch was interned for 21 years and was released only in 1998 following international pressure. Much hope was kindled when he met the Prime Minister in April of this year, but, following these conversations, the authorities stepped up their action against the adherents of this church and of other religions.
In October, the Patriarch and his deputy were placed under house arrest, and many of their followers were sentenced to two-year terms of imprisonment. Cooperation between the European Union and Vietnam is founded upon the absence of any restriction on the exercise of human rights, as is stated in our cooperation agreement of 1985. The Group of the European People’s Party (Christian Democrats) and European Democrats strongly condemns the latest acts of repression. If the Hanoi Government does not want to jeopardise its cooperation with the EU, legal status must be granted to all churches, and people interned for their religious beliefs must be set at liberty. We urge the Council and the Commission to use all diplomatic means to make religious freedom a reality in Vietnam.
I ask you, Commissioner Kinnock, to use your personal influence to make this issue central to tomorrow’s meeting in Brussels between the representatives of Hanoi and those of the EU’s Commission in the EU-Vietnam Joint Committee. We believe that Parliament needs to send a delegation to Vietnam to examine the situation on the ground and have talks with office-holders of all religions.
– Mr President, freedom of religion is an important indicator that human rights are being enforced: a sort of human rights litmus test. If a country’s human rights situation is poor, it is likely to be seen first among religious groups. It is among these that we can test to see whether human rights concerning freedom of speech, freedom of association and assembly, and the freedom to practise a religion are in place or not.
The situation in Vietnam demands the attention of the international community. The EU has to send a clear message that discrimination against, for example, the Unified Buddhist Church of Vietnam, Protestant congregations and dissident groups must cease. These members of communities practising a peaceful religion have suffered deprivation of freedom and house arrest. Furthermore, the original mountain-dwelling minority Christian community has been continually harassed, arrested and imprisoned by the Vietnamese Government.
A precondition of economic cooperation between the EU and the communist republic of Vietnam has been a respect for fundamental rights and the principles of democracy. In violating these principles Vietnam is violating and harming itself, and the EU must now clearly indicate that.
It is regrettable that criticism of the Vietnamese communist party is automatically viewed there as a threat to the state itself. The practice of fundamental rights such as expressing one’s opinion can even be loosely interpreted as espionage on the basis of specific law on national security. From the point of view of human rights it is also worrying that those accused are considered guilty before commencement of trial, and that trials almost without exception are declared secret.
A state ruled by law needs clear and precise laws that guarantee equality and legal certainty for all. In no case can a state ruled by law be built with laws that permit racial, religious or political discrimination.
Mr President, Commissioner, ladies and gentlemen, I wish to start by recalling that only recently, six months ago to be precise, we gathered here, in this Chamber, to address the situation of human rights in Vietnam. I would also like to remind you that there was still some hope that the meeting that took place in April, to which Mr Mann has already referred, between the leaders of the Vietnamese State and the patriarch of the Unified Buddhist Church of Vietnam (UBCV), could lead to greater understanding on the part of the State as regards religious freedom.
Today, we must clearly accept that these hopes have unfortunately proven to be quite unfounded. The situation has not only failed to improve but has actually worsened from all points of view. The Buddhist patriarch is under house arrest and, what is worse, the pagodas belonging to the Buddhist church have been locked up, in a blatant attack on the most important principle of the Buddhist church. At the same time, the pace of death sentences handed down and of executions carried out by the regime has picked up, and is already more than twice that seen in 2002.
Given this situation, I wish to reiterate what has been said here and urge the Commission to make our voice, the voice of the European Union, heard loud and clear in Vietnam in order to ensure that religious freedom and the principles of universal human rights are respected.
Mr President, Mr Vice-President of the Commission, ladies and gentlemen, first of all, I would like to welcome Mr Vo Van Âi, president of the committee for democracy in Vietnam, who is in the official gallery with Mrs Volkner, vice-president of the same organisation. I believe – and Mr Casaca said this – that Parliament is tired of having to return to the issue of Vietnam, it is tired of lies and promises from the Hanoi Government, and I do not feel we can continue in this situation. Yesterday, the US congress adopted a very similar resolution to that which we will vote on in a few moments, and I feel that is another demonstration of weariness from the other side of the Atlantic. The issue is in the Commission’s hands. We are quite aware that there are problems in the Council, in which one State known as ‘the birthplace of human rights’ is cultivating some imperalistic nostalgia, is paying a great deal of attention to the sale of and harbours extremely bizarre anti-American opinions. This is an established fact, which should be clarified. I am sorry to say that the Council and the Member States are often absent from this House.
There is still the issue of the Commission: tomorrow the Joint Committee is meeting – the Commission and the Hanoi authorities – and it should be then that the Commission, which has a programme assigning tens of millions of euros in aid for legal reform in Vietnam, raises the issue of the legal status of the Unified Buddhist Church and other churches. The Commission should make the Hanoi authorities understand that if there is no progress in this specific area then cooperation aid will be suspended immediately. I believe that without a strong gesture from the Commission in the meeting tomorrow, this umpteenth Parliament resolution will be useless. I expect a very specific reply from Commissioner Kinnock on the approach that the Commission is going to take tomorrow in Brussels.
– Mr President, a few minutes ago, over in the Robert Schuman Room, we presented Otto von Habsburg and Raymond Barre with the Franco-German Paneuropa Prize, and we recalled how, for ten years under Otto von Habsburg’s leadership, this House took debates on topical and urgent matters like this one as an opportunity to fight for Greater Europe, for freedom in Central and Eastern Europe, and for human rights behind the Iron Curtain. Even then, there were many who told us that the work we were doing had no prospect of success whatever, that it was pointless, and that what we were doing would get us nowhere. Today, there are among us observers from various countries – Mr Landsbergis was also at the ceremony earlier – who can tell us that debates like the one we are having today changed the practical conditions under which they were held as political prisoners, and that, most of all, they gave them hope in political terms. Today, too, we are on the threshold of the enlargement of the European Union.
Let that give us courage when we debate Vietnam. It is a topic that we have often discussed, and, alas, the people named in the resolution – some of them important religious leaders, are still in jail; human rights activists are still being suppressed, and peoples are still enslaved. We should, however, recognise that the time is coming when the wind of freedom will blow through Vietnam. We in this European Parliament must not relent in campaigning for human rights and for the freedom of religion, even if there are those who tell us that this is unrealistic and bid us talk business instead.
We are under the great obligation of living up to our tradition and our name as Europe’s Parliament. We appeal to the Commission and the Council not to fail at this hour. Vietnam is an important partner, both in political and in economic terms. As a country, it has suffered appallingly through wars, intervention by outsiders such as Europeans, Americans and the Soviet Russians. Like Germany, it was a divided country; it endured a Communist regime and suffers its effects to this day, but it will be able to become a stable partner to the European Union only when it has become, no longer merely an economic factor, but a free state under the rule of law, a democracy in which freedom of faith and conscience prevail, and we ask you, tomorrow in Brussels, to employ your energies without reserve so that it may become that!
. I thank Mr Belder and his colleagues for again raising the issue of Vietnam in this House, at a particularly apposite time. I also echo what Mr Posselt said, that no one in this House or anywhere else should fail to understand the critical importance of free people in free institutions, communicating their concern about those who are not free and who suffer because of their efforts to observe or assert their own opinions and beliefs. Everyone in this House, myself included, has had many encounters with people who have suffered grievously for the beliefs they hold and for resisting oppression. It always comes as a great inspiration to hear from them that, even in the darkest hours, in the deepest jails and in the worst conditions, they had their spirits lifted by messages from outside.
The admired Socialist philosopher Aneurin Bevan said that each freedom is only made safe by adding another to it. So, when we strive for freedom in Vietnam, we are striving to secure our own freedoms and those of other people around the world. It is always encouraging to see the enthusiasm and energy Members of this House devote to that cause.
The Commission has an overall policy towards Vietnam, with which the House is familiar. It is to encourage and support continued progress, with respect for human rights and democratisation, and to raise concerns where abuses occur or where the situation is evidently deteriorating. The Commission works closely with the European Union Member States in monitoring human rights developments in Vietnam and participates in all EU Troika approaches to the Vietnamese Government on human rights issues.
I can assure the House that the Commission and the Member States have repeatedly urged the Vietnamese Government to respect political and religious freedoms and strengthen economic and social freedoms.
Article 1 of the European Commission-Vietnam Cooperation Agreement of 1995 states that respect for human rights and democratic principles is the basis of our cooperation. As we informed Parliament on 15 May, this allows the Commission to discuss human rights issues with Vietnam, for example in joint Commission meetings held under the agreement.
Since that debate six months ago, the Commission has proposed further reinforcement of the EU's human rights dialogue with the Vietnamese Government, in the light of the EU's experience with dialogues in other countries. That proposal, which has been accepted by the Vietnamese side, aims to encourage and support the continued commitment of the Vietnamese Government on human rights issues. So far agreement has been reached on the dialogue, which will include all departments with responsibility for human rights-related matters, including the Ministry of Foreign Affairs, the Ministry of Justice, the Ministry of the Interior, the Ministry of Public Security and the Office of the Prime Minister. While the Commission cautions that sweeping changes cannot realistically be expected, we look forward to further incremental steps that start to meet our concerns.
The human rights dialogue with Vietnam is taking place on two different but complementary levels: the EU-Vietnam dialogue on human rights between EU Troika missions in Hanoi and the government, which will next convene on 26 November, and the EC-Vietnam Joint Commission, which is to take place tomorrow.
We also note that Vietnam’s parliament, the National Assembly, has expressed an interest in entering into a constructive dialogue with this House on these and other issues. Far be it from the Commission to suggest how Parliament should respond, but I know it will seize eagerly on any opportunity.
As regards the state of religious freedom in Vietnam, the Vietnamese Constitution as Mr Mann reminded us enshrines the freedom of religion as a basic freedom of the Republic. However, that freedom is limited and some would say contradicted by other specific laws. We hope that these restrictions will be relaxed and we have made that case explicitly and repeatedly to the Vietnamese authorities.
As Mr Belder mentioned, there are reports of increased harassment of some Christians especially Montagnards and Hmong Christians since the uprisings in the Central Highlands in 2001. It is alleged that local authorities have tried to force highlanders to renounce their deeply held beliefs. If they looked at history, they would see how fruitless such efforts have been throughout the centuries.
The House is aware of the renewed detention of some leaders and members of the unrecognised Unified Buddhist Church of Vietnam. The European Commission and Member States have expressed their concerns over these events, and have called upon the Vietnamese Government to resume the dialogue initiated earlier this year between the UBCV and important members of the Vietnamese administration, including the Prime Minister, to restore the hope of a solution acceptable to all parties.
I conclude by emphasising that it is clear to the Commission that Vietnam would be best served by continued and more rapid progress in the country’s reform programme, so that the administration learns to deal with a wider range of views and appreciates the value of accommodating dissent. Those vital elements of liberation still have to be secured in Vietnam.
– Mr President, I think that there is ambiguity here. We do not understand. There is no progression; rather, there is regression in Vietnam. The question is simple: is the Commission prepared to introduce tomorrow as ‘conditional’ in the negotiations with Vietnam the issue of granting legal status to the churches that are not recognised? There is no freedom of religion in Vietnam. We must therefore take a stand. You are encouraging the lack of reforms with millions of euro from European taxpayers. We cannot continue like this. Either money is provided for reforms, and the reforms are implemented, or else none is provided. I think that that is the question to which the Commission must respond.
. Mr President, I shall respond very briefly. I know that Mr Dupuis is, quite justifiably, passionate about this issue. I would simply say to him, without softening the attitude of the Commission at all, that in our efforts to try and secure protection for human rights and progress towards greater democracy, the setting of litmus tests is not always well advised. I can certainly see the direct and straightforward arguments for setting such tests. What we have to evaluate is whether that would help achieve the greater objective of bringing about the advances we all want to see.
Meanwhile, European taxpayers' money is going into development and cooperation in Vietnam. That is because people's lives would be blighted and even endangered if that aid was not provided. Consequently, whilst I understand the argument for conditionality and in many cases would take that to its logical conclusion, the Commission cannot be certain that that approach would, in these circumstances, lead to the outcome that Members of this House and of the Commission would want. This requires very delicate judgment. We have to continue to exercise it in the fashion familiar to the House.
That ends the joint debate.
We will now proceed to the vote.(1)
That completes the agenda.(1)
I declare this session of the European Parliament to be adjourned.